Exhibit 10.5

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

as amended and restated effective as of September 20, 2010

 



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

as amended and restated effective

as of September 20, 2010

Table of Contents

Articles

 

1. Introduction and Purpose

2. Definitions

3. Eligibility and Participation

4. Contributions and Their Allocation

5. Limitations on Annual Additions

6. Vesting and Forfeitures

7. Investment of Accounts

8. Withdrawals and Distributions

9. Form of Payment to Participants

10. Death Benefits

11. Administration

12. Amendment and Termination

13. Top-Heavy Rules

14. Miscellaneous

 



--------------------------------------------------------------------------------

ARTICLE 1

INTRODUCTION AND PURPOSE

1.1 Amendment and Restatement. Fifth Third Bank hereby amends and restates The
Fifth Third Bancorp Master Profit Sharing Plan in its entirety, effective as of
September 20, 2010; provided however, such other effective dates as are
specified in the Plan for other particular provisions shall be applicable.

1.2 Purposes of the Plan. The purposes of the Plan are to provide retirement and
other benefits for Participants and their respective beneficiaries. Except as
otherwise provided by Section 4.8, the assets of the Plan shall be held for the
exclusive purpose of providing benefits to Participants and their beneficiaries
and defraying reasonable expenses of administering the Plan, and it shall be
impossible for any part of the assets or income of the Plan to be used for, or
diverted to, purposes other than such exclusive purposes. In accordance with
section 401(a)(27) of the Code, the Plan is hereby designated as a profit
sharing plan except with respect to the Fifth Third Stock Fund (as described in
Section 7.3), which shall constitute a stock bonus plan and an employee stock
ownership plan as defined in section 4975(e)(7) of the Code, designed to invest
primarily in qualifying employer securities.

 

1-1



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

As used in the Plan, the following terms, when capitalized, shall have the
following meanings, except when otherwise indicated by the context:

2.1 “Account” means, with respect to a Participant, his allocable share of the
Plan Assets. A Participant’s Account under the Plan may include one or more of
the following subaccounts:

(a) After-Tax Account;

(b) Employer Matching Account;

(c) First Charter Employer Contribution Account;

(d) FNB Employer Contribution Account;

(e) Ohio Company SIP Matching Contribution Account;

(f) Old Kent After-Tax Account;

(g) Old Kent Matching Account;

(h) Old Kent Pre-Tax Account;

(i) Old Kent Rollover/Transfer Account;

(j) Post-2006 Profit Sharing Account;

(k) Pre-2004 Employer Contribution Account;

(1) Prior Plan Employer Contribution Account;

(m) Qualified Non-Elective Contribution Account;

(n) Rollover Account which, effective January 1, 2011, may include one or both
of the following subaccounts:

(1) Traditional Rollover Account; and

(2) Roth Rollover Account.

(o) Section 401(k) Salary Deferral Account which, effective January 1, 2011, may
include one or both of the following subaccounts:

(1) Pre-Tax 401(k) Account; and

(2) Roth 401(k) Account.

 

2-1



--------------------------------------------------------------------------------

(p) 2004-2006 Profit Sharing Account.

A Participant’s Account also may include applicable subaccounts as specified
under an Appendix to the Plan. A Participant’s account, if any, under a
Predecessor Plan which merges into, or makes transfers to, this Plan, shall be
allocated to the appropriate subaccounts as determined by the Administrator. The
establishment and maintenance of separate Accounts under the Plan is for
accounting purposes, and a segregation and separate investment of each Account
shall not be required.

2.2 “Accounting Date” means the last day of each June, September, December and
March; provided, however, if such last day falls on a Saturday, Sunday, or
holiday, then the preceding business day shall be the Accounting Date.

2.3 (a) “Actual Contribution Percentage” for a group of Participants for a Plan
Year is the average of the ratios, calculated separately for each such Employee
in such group, of:

(1) the amount of the Employer match contributed to the Plan for such Plan Year
under Section 4.4 on behalf of each such Employee, plus the Employee’s voluntary
after-tax Participant contributions actually contributed under Section 4.5
during the Plan Year, to

(2) the Employee’s Annual Compensation for such Plan Year.

(b) For purposes of computing the separate ratio under (a) above for any Highly
Compensated Employee, all plans described in section 401(a) of the Code or
arrangements described in section 401(k) of the Code of the Employer (and other
employers taken into account under section 414 of the Code) in which such Highly
Compensated Employee is a participant, shall be treated as one such plan or
arrangement and all matching contributions and employee contributions for any
such Highly Compensated Employee under such arrangements for the Plan Year being
tested shall be aggregated.

(c) If the Plan satisfies the requirements of section 401(m), 401(a)(4) or
410(b) of the Code only if aggregated with one or more other plans, or if one or
more other plans satisfy such requirements only if aggregated with this Plan,
then such other plans shall be aggregated with this Plan for purposes of
computing the Actual Contribution Percentages and for determining whether the
nondiscrimination rules of Section 4.6 are satisfied. If such aggregation
applies, the other plans must use a testing method consistent with this Plan.

2.4 (a) “Actual Deferral Percentage” for a group of Participants for a Plan Year
is the average of the ratios, calculated separately for each such Employee in
such group, of:

(1) the compensation reduction contributions on behalf of each such Employee for
such Plan Year under Section 4.1(a), to

(2) the Employee’s Annual Compensation for such Plan Year.

(b) For purposes of computing the separate ratio under (a) above for any Highly
Compensated Employee, all cash or deferred arrangements under section 401(k) of
the Code of the Employer (and other employers taken into account under section
414 of the Code) in which

 

2-2



--------------------------------------------------------------------------------

such Highly Compensated Employee is a participant, shall be treated as one cash
or deferred arrangement under section 401(k) of the Code and all elective
contributions for any such Highly Compensated Employees under such arrangements
for the Plan Year being tested shall be aggregated.

(c) If the Plan satisfies the requirements of section 401(k), 401(a)(4) or
410(b) of the Code only if aggregated with one or more other plans, or if one or
more other plans satisfy such requirements only if aggregated with this Plan,
then such other plans shall be aggregated with this Plan for purposes of
computing the Actual Deferral Percentages and for determining whether the
nondiscrimination rules of Section 4.3(b) are satisfied. If such aggregation
applies, the other plans must use a testing method consistent with this Plan.

2.5 “Administrator” or “Plan Administrator” means the Fifth Third Bank Pension
and Profit Sharing Committee. Members of said Committee shall be appointed by,
and serve at the pleasure of, the President and Chief Executive Officer of Fifth
Third Bank. A reference to the Plan Administrator includes, where applicable,
its delegate.

2.6 “Affiliate” means each of the following for such period of time as is
applicable under section 414 of the Code:

(a) a corporation which, together with the Employer, is a member of a controlled
group of corporations within the meaning of section 414(b) of the Code (as
modified by section 415(h) thereof for the purposes of Article 5) and the
applicable regulations thereunder;

(b) a trade or business (whether or not incorporated) with which the Employer is
under common control within the meaning of section 414(c) of the Code (as
modified by section 415(h) thereof for the purposes of Article 5) and the
applicable regulations thereunder;

(c) an organization which, together with the Employer, is a member of an
affiliated service group (as defined in section 414(m) of the Code); and

(d) any other entity required to be aggregated with the Employer under section
414(o) of the Code.

2.7 “After-Tax Account” means the separate portion of a Participant’s Account
which reflects the Participant’s nondeductible voluntary contributions under
Section 4.5 or transferred or merged into this Plan from a Predecessor Plan
(other than the Old Kent Thrift Plan), as adjusted in accordance with Article 7.

2.8 “Annual Compensation” means the remuneration (before reduction for withheld
amounts) an Employee receives, or would have received but for compensation
reduction pursuant to Section 4.1, pursuant to The Fifth Third Bank 125 Plan or
pursuant to a Code section 132(f)(4) qualified transportation arrangement, from
an Employer during a Plan Year, from and after becoming a Participant, in the
form of base wages or salary, overtime, variable compensation, and similar
compensation, but excluding payments made pursuant to product-focused incentive
plans, Jeanie maintenance payments, tuition refund reimbursements, Benefit
Choice Dollars and similar payments and benefits. Other performance-based
additional cash compensation incentives associated with the primary duties of
the Employee’s position shall be included in

 

2-3



--------------------------------------------------------------------------------

Annual Compensation. Performance-based additional cash compensation incentives
not associated with the primary duties of the Employee’s position shall not be
included in Annual Compensation.

Solely for purposes of determining the Actual Deferral Percentage and the Actual
Contribution Percentage, the Administrator, in its discretion, may use the
definition of “Annual Compensation” set forth in the above paragraph, or the
following definition. If the Administrator so determines, “Annual Compensation”
for purposes of determining the Actual Deferral Percentage and the Actual
Contribution Percentage shall mean the total wages as defined in section 3401 of
the Code and all other payments of compensation by the Employer (in the course
of its trade or business) for which the Employer is required to furnish the
Employee a written statement under sections 6041(d), 6051(a)(3) and 6052 of the
Code determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the Code) which is paid by the Employer to an Employee during a Plan Year
including amounts that otherwise would have been included within this definition
but for section 402(a)(8) of the Code (relating to a salary reduction election
under section 401(k) of the Code), section 125 of the Code (relating to the
cafeteria or flexible benefit plans), section 132(f)(4), section 402(h) of the
Code (relating to SEPs), section 403(b) of the Code (relating to certain tax
deferred annuities), section 457(b) of the Code (relating to deferred
compensation plans of state and local governments and tax-exempt organizations),
section 414(h)(2) of the Code (relating to certain picked-up employee
contributions).

For any Plan Year, only the first $245,000 (as adjusted by the Secretary of
Treasury in accordance with section 401(a)(17) of the Code) of a Participant’s
Annual Compensation shall be taken into account.

2.9 “Beneficiary” means the person or persons entitled to receive the
distributions, if any, payable under the Plan upon or after a Participant’s
death, as such Participant’s Beneficiary. Each Participant may designate a
Beneficiary by filing the proper form with the Administrator. A Participant may
designate one or more contingent Beneficiaries to receive any distributions
after the death of a prior Beneficiary. A designation shall be effective upon
said filing, provided that it is so filed during such Participant’s lifetime,
and may be changed from time to time by the Participant; provided however, if a
Participant has at least one Hour of Service or at least one hour of paid leave
from the Employer (or any other employer for whom service is treated as service
for the Employer) on or after August 23, 1984 and is survived by a Surviving
Spouse, then such spouse shall be his Beneficiary unless the designation of
another Beneficiary is consented to by such spouse in a written consent which
acknowledges the effect of such designation, acknowledges the specific
Beneficiary or Beneficiaries, and is witnessed by a Plan representative or a
notary public.

If there is no designated Beneficiary to receive any amount that becomes payable
to a Beneficiary, then such amount shall be paid to the person or persons in the
first surviving class of the following classes of successive preference
beneficiaries, and the members thereof shall receive equal shares of any
distribution payable:

 

 

2-4



--------------------------------------------------------------------------------

Class 1. the Participant’s Surviving Spouse;

Class 2. the Participant’s surviving children or issue of deceased children, per
stirpes;

Class 3. the Participant’s surviving parents;

Class 4. the Participant’s surviving brothers and sisters; and

Class 5. the Participant’s executor or administrator.

2.10 “Break in Service” means:

(a) before January 1, 1985, a Severance of at least 12 consecutive months; and

(b) after December 31, 1984, a Severance of at least 72 consecutive months;
provided however, if as December 31, 1984, service was not required to be taken
into account under the provisions of section 410(a) or 411(a) of the Code, then
this Subsection (b) shall not cause such service to be taken into account.

2.11 “Code” means the Internal Revenue Code of 1986, as amended at the
particular time applicable. A reference to a section of the Code shall include
said section and any comparable section or sections of any future legislation
that amends, supplements or supersedes said section.

2.12 “Deferrable Compensation” means Annual Compensation other than variable
compensation.

For any Plan Year, only the first $245,000 as adjusted by the Secretary of
Treasury in accordance with section 401(a)(17) of the Code) of a Participant’s
Deferrable Compensation shall be taken into account. This $245,000 (as adjusted)
limit may be applied in any reasonable manner determined by the Administrator or
its delegate in its sole and absolute discretion.

2.13 “Disability” means an incapacity caused by bodily injury or disease which
prevents an Employee from performing his regular duties, based upon medical
evidence satisfactory to the Administrator.

2.14 “Early Retirement Age” means age 55 and at least 5 Vesting Years.

2.15 “Effective Date” means September 20, 2010.

2.16 “Eligible Participant” means a Participant, described in Section 4.2(c),
who is qualified to receive an allocation of the Employer contribution under
Section 4.2 for a Plan Year. As provided in an applicable Appendix, certain
individuals may be excluded from the term “Eligible Participant.”

2.17 (a) “Eligibility Service” means, subject to (b) below, an individual’s
Service.

 

 

2-5



--------------------------------------------------------------------------------

(b) A reemployed person’s prior Service shall be disregarded and he shall be
treated as a new employee for purposes of determining Eligibility Service if he
has incurred a Break in Service and if he did not have any nonforfeitable right
to any part of his Account attributable to employer contributions and if such
Break in Service equals or exceeds his Eligibility Service before such Break in
Service, provided that such Eligibility Service before such Break in Service
shall be deemed not to include any of such individual’s Eligibility Service not
taken into account by reason of any prior Breaks in Service incurred by him.

2.18 “Eligibility Year” means 365 days of Eligibility Service (whether or not
continuous).

2.19 “Employee” means an individual who is employed by an Employer and who is
considered by the Employer in its sole and absolute discretion to be an Employee
for purposes of the Plan. An individual who performs services for the Employer
as an independent contractor, leased employee, employee of a temporary agency or
in any other capacity other than as an employee of an Employer shall not be
considered an Employee for purposes of the Plan. A determination that an
individual is an employee of the Employer for other purposes such as employment
tax purposes, shall have no bearing whatsoever on the determination of whether
the individual is an Employee under the Plan if the Employer does not consider
the individual to be its Employee for purposes of the Plan. As provided in an
applicable Appendix, certain individuals may be excluded from the term
“Employee.”

2.20 “Employer” means Fifth Third Bank and each other subsidiary (direct or
indirect) of Fifth Third Bancorp except for any such subsidiary excluded under
the terms of the Plan (including an Appendix). An entity shall not be considered
an Employer either before or after the time it is a subsidiary (direct or
indirect) of Fifth Third Bancorp.

2.21 “Employer Matching Account” means the separate portion of each
Participant’s Account which reflects the Employer’s contributions under
Section 4.4 for Plan Years beginning after December 31, 2003, as adjusted in
accordance with Article 7.

2.22 “Employment Commencement Date” means, with respect to an individual, the
date on which he first performs an Hour of Service.

2.23 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, at the particular time applicable. A reference to a section of ERISA
shall include said section and any comparable section or sections of any future
legislation that amends, supplements or supersedes said section.

2.24 “First Charter Employer Contribution Account” means the separate portion of
the Account of a Participant who was a participant in the First Charter
Corporation Retirement Savings Plan which is attributable to his “First Charter
Matching Account” and his “First Charter Discretionary Contribution Account”
under that plan, which merged into this Plan, as adjusted in accordance with
Article 7.

2.25 “Five-Percent Owner” means any person who owns (or is considered as owning
within the meaning of sections 318 and 416 of the Code) more than 5 percent of
the outstanding stock of the Employer or stock possessing more than 5 percent of
the total combined voting power of all stock of the Employer.

 

 

2-6



--------------------------------------------------------------------------------

2.26 “FNB Employer Contribution Account” means the separate portion of the
Account of a Participant who was a participant in the First National Bankshares
of Florida, Inc. Salary Savings Plan which is attributable to “Additional
Contributions” under that plan and “Matching Contributions” made before
January 1, 2004 under that plan, which merged into this Plan, all as adjusted in
accordance with Article 7.

2.27 (a) “Highly Compensated Employee” with respect to a Plan Year means, as
determined under section 414(q) of the Code and the Treasury Regulations
thereunder, an individual who, at any time during the Plan Year is an Employee,
and who:

(1) during the Plan Year or the preceding twelve month period, was at any time a
Five-Percent Owner; or

(2) received Section 415 Compensation from the Employer in excess of $110,000
(as adjusted pursuant to section 414(q)(l) of the Code) during the twelve month
period preceding the Plan Year, and, if the Employer so elects, was in the group
consisting of the top 20 percent of Employees when ranked on the basis of
Section 415 Compensation paid during such preceding twelve month period.

(b) The determination of Highly Compensated Employees shall be made in
accordance with the following:

(1) For purposes of determining the number of Employees under (a)(2), the
Employees described in section 414(q)(5) of the Code shall be disregarded.

(2) The Employer shall be treated as including any other entities required to be
aggregated under section 414 of the Code.

2.28 “Hour of Service” means an hour for which an individual is paid, or
entitled to payment, for work for the Employer or an Affiliate.

2.29 “Military Service” means, with respect to a person employed immediately
prior thereto by the Employer, the period of time that he spends in the Armed
Forces of the United States, or its equivalent recognized pursuant to federal
law, provided he returns to the service of the Employer within such period, if
any, as is then provided by law for the protection of his reemployment rights,
and provided he has not been employed elsewhere before returning to work for the
Employer.

2.30 “Non-highly Compensated Employee” means an individual who is not a Highly
Compensated Employee and who, at any time during the Plan Year, is an Employee.

2.31 “Normal Retirement Age” means the date on which a Participant has both
reached age 65 and completed 5 Vesting Years; provided, however, a Participant’s
Normal Retirement Age shall in no event be later than the later of the time a
Participant attains age 65 or the 5th anniversary of the time the Participant
commenced participation in the Plan (or any Predecessor Plan).

2.32 “Ohio Company SIP Matching Contribution Account” means the separate portion
of the Account of a Participant who was a participant in the Ohio Company Salary
Investment Plan

 

2-7



--------------------------------------------------------------------------------

which is attributable to “Matching Contributions” under that Plan, which merged
into this Plan, as adjusted in accordance with Article 7.

2.33 “Old Kent After-Tax Account” means the separate portion of the Account of a
Participant who was a participant in the Old Kent Thrift Plan which is
attributable to his “Regular Account” under the Old Kent Thrift Plan, which
merged into this Plan, as adjusted in accordance with Article 7.

2.34 “Old Kent Matching Account” means the separate portion of the Account of a
Participant who was a participant in the Old Kent Thrift Plan which is
attributable to his “Matching Account” under the Old Kent Thrift Plan, which
merged into this Plan, as adjusted in accordance with Article 7.

2.35 “Old Kent Pre-Tax Account” means the separate portion of the Account of a
Participant who was a participant in the Old Kent Thrift Plan which is
attributable to his “Thrift Plus Account” under the Old Kent Thrift Plan, which
merged into this Plan, as adjusted in accordance with Article 7.

2.36 “Old Kent Rollover/Transfer Account” means the separate portion of the
Account of a Participant who was a participant in the Old Kent Thrift Plan which
is attributable to his “Rollover/Transfer Account” under the Old Kent Thrift
Plan, which merged into this Plan, as adjusted in accordance with Article 7.

2.37 “Old Plan” means The Fifth Third Bancorp Master Profit Sharing Plan as it
existed prior to the Effective Date.

2.38 “Participant” means an Employee who satisfies the eligibility requirements
of Article 3 and also means a former Employee who has an Account under the Plan.
To the extent provided in an applicable Appendix, the term also includes an
individual with an Account under the Plan by reason of a plan merger or transfer
identified in such Appendix. As provided in an applicable Appendix, certain
individuals may be excluded from the term “Participant.”

2.39 “Plan” means The Fifth Third Bancorp Master Profit Sharing Plan as set
forth in this document, including all Appendices, and, if amended at any time,
then as so amended.

2.40 “Plan Assets” means the assets of the Plan at the particular time
applicable.

2.41 “Plan Year” means the calendar year.

2.42 “Post-2006 Profit Sharing Account” means the separate portion of a
Participant’s Account which reflects the Employer’s contributions under
Section 4.2 (and forfeitures allocated thereto) for Plan Years beginning after
December 31, 2006, as adjusted in accordance with Article 7.

2.43 “Predecessor Plan” means a plan identified as such in an Appendix to this
Plan.

2.44 “Pre-Tax 401(k) Account” means the separate portion of a Participant’s
Section 401(k) Salary Deferral Account which reflects all amounts credited
thereto except for designated Roth

 

2-8



--------------------------------------------------------------------------------

contributions under Section 4.1(a)(3) (and earnings on such designated Roth
contributions), as adjusted in accordance with Article 7.

2.45 “Pre-2004 Employer Contribution Account” means the separate portion of a
Participant’s Account which reflects the Employer’s contributions of “Profit
Sharing Allocations” for Plan Years after 1996 and before 2004 under the Old
Plan, and the Employer’s matching contributions under Section 4.4 for Plan Years
beginning before January 1, 2004, as adjusted in accordance with Article 7.

2.46 “Prior Plan Employer Contribution Account” means the separate portion of a
Participant’s Account which reflects: (a) the Employer’s contributions for Plan
Years before 1997 of that portion of each Participant’s “Profit Sharing
Allocation” which exceeded his “Elective Percentage” (as those terms were
defined in the Old Plan) and forfeitures allocated thereto; and (b) for a
Participant who was a participant in a Predecessor Plan, amounts which
transferred or merged into this subaccount from a Predecessor Plan; all as
adjusted in accordance with Article 7.

2.47 “Qualified Non-Elective Contribution Account” means the separate portion of
a Participant’s Account which reflects: (a) qualified nonelective contributions
made under the applicable terms of the Old Plan (which were taken into account
in actual deferral percentage or actual contribution percentage testing under
the Old Plan); and (b) for a Participant who was a participant in the First
Charter Corporation Retirement Savings Plan, amounts attributable to his “Bank
Savings Subaccount” under that plan, which merged into this Plan; all as
adjusted in accordance with Article 7.

2.48 “Reemployment Commencement Date” means the first day, after a Severance, on
which an individual performs an Hour of Service.

2.49 “Rollover Account” means the separate portion of a Participant’s Account
which reflects his rollover contributions under Section 4.9, and any rollover
contributions transferred or merged into this Plan from a Predecessor Plan
(other than the Old Kent Thrift Plan), as adjusted in accordance with Article 7.
Effective January 1, 2011, in order to separately account for any designated
Roth contributions (including any earnings on such contributions) accepted in a
rollover contribution, a Participant’s Rollover Account may include the
following subaccounts:

(a) Traditional Rollover Account; and

(b) Roth Rollover Account.

2.50 “Roth 401(k) Account” means the separate portion of a Participant’s
Section 401(k) Salary Deferral Account which reflects designated Roth
contributions credited thereto under Section 4.1(a)(3), as adjusted in
accordance with Article 7.

2.51 “Roth Rollover Account” means the separate portion of a Participant’s
Rollover Account which reflects designated Roth contributions (including
earnings on such contributions) accepted in a rollover contribution under
Section 4.9(b), as adjusted in accordance with Article 7.

 

2-9



--------------------------------------------------------------------------------

2.52 “Section 401(k) Salary Deferral Account” means the separate portion of a
Participant’s Account which reflects: (a) contributions on behalf of such
Participant under Section 4.1; (b) contributions of the “Elective Percentage” of
his “Profit Sharing Allocation” (as those terms were defined in the Old Plan)
for Plan Years before 1997; and (c) any section 401(k) elective deferrals
transferred or merged into this Plan from a Predecessor Plan (other than the Old
Kent Thrift Plan); all as adjusted in accordance with Article 7. Effective
January 1, 2011, in order to separately account for any designated Roth
contributions under Section 4.1(a)(3), a Participant’s Section 401(k) Salary
Deferral Account may include the following subaccounts:

(a) Pre-Tax 401(k) Account; and

(b) Roth 401(k) Account.

2.53 (a) “Service” means the sum of the following periods (whether or not
continuous), provided that no period of time shall be counted more than once:

(1) each period beginning on an individual’s Employment Commencement Date or
Reemployment Commencement Date and ending with his next Severance;

(2) any separation from the service of the Employer of 12 months or less;

(3) Military Service;

(4) service taken into account for a particular Participant under a Predecessor
Plan. Except as otherwise provided in an Appendix, the following transition
rules shall apply with respect to any Participant who has been covered under a
Predecessor Plan under which service has been computed on the basis of hours of
service during 12-month computation periods. Such an individual shall receive
credit for a period of service consisting of:

(A) the number of years of service credited to him before the computation period
(determined under the Predecessor Plan) in which the Plan is adopted, plus

(B) the greater of

(i) the period of service that would be credited to him under the elapsed time
method under (a) above for his service during the entire computation period in
which the adoption occurs or

(ii) service taken into account under the computation periods method as of the
date of the adoption.

In addition, the individual shall receive credit for service subsequent to the
adoption commencing on the day after the last day of the vesting computation
period in which the adoption occurs.

(5) as provided in an applicable Appendix, service (not otherwise taken into
account under a Predecessor Plan) for a predecessor employer named in such
Appendix, taken into account as provided in such Appendix.

 

2-10



--------------------------------------------------------------------------------

(b) Anything in the Plan to the contrary notwithstanding, in determining an
Employee’s Service, he shall be entitled to such credit, if any, as is required
by federal law.

2.54 “Severance” means, an absence from the employment of the Employer and all
Affiliates, beginning on the earliest of death, quit, discharge, retirement or
the first anniversary of any other absence (with or without pay).

2.55 “Surviving Spouse” means a Participant’s surviving spouse except to the
extent that a former spouse is treated as such, for purposes of the Plan, under
a qualified domestic relations order as described in section 414(p) of the Code.

2.56 “2004-2006 Profit Sharing Account” means the separate portion of a
Participant’s Account which reflects the Employer’s contributions under
Section 4.2 (and forfeitures allocated thereto) for Plan Years beginning after
December 31, 2003 and before January 1, 2007, as adjusted in accordance with
Article 7.

2.57 “Traditional Rollover Account” means the separate portion of a
Participant’s Rollover Account which reflects amounts accepted in a rollover
contribution under Section 4.9(a) (and which are not attributable to designated
Roth contributions), as adjusted in accordance with Article 7.

2.58 “Trustee” means JPMorgan Chase Bank, National Association (effective
September 13, 2010) and its successors and assigns in trust.

2.59 (a) “Vesting Service” means, subject to (b) below, an individual’s Service.

(b) To the extent included in (a) above, the following periods shall be
disregarded for purposes of determining Vesting Service:

(1) each period, with respect to Fifth Third Bank, prior to January 1, 1982 or,
with respect to any other Employer, prior to such Employer’s adoption of the
Plan, if such service would have been disregarded under the rules of The Fifth
Third Bank Profit Sharing Plan or of such other Employer’s Predecessor Plan, as
the case may be, relating to breaks in service or failure to complete a required
period of service within a specified period of time, as such rules were in
effect on the applicable date; and

(2) each period prior to a Break in Service if, at the time of incurring such
Break in Service, the individual did not have any nonforfeitable right to any
part of his Account attributable to employer contributions and if the Break in
Service equals or exceeds his Vesting Service before such Break in Service,
provided that such Vesting Service before such Break in Service shall be deemed
not to include any of such individual’s Vesting Service not taken into account
hereunder by reason of any prior Breaks in Service.

2.60 “Vesting Years” mean the number of whole years of a Participant’s Vesting
Service, whether or not such Vesting Service was completed continuously.
Nonsuccessive periods of Vesting Service (whether or not consecutive) shall be
aggregated on the basis that 365 days of Vesting Service equal a whole Vesting
Year.

 

2-11



--------------------------------------------------------------------------------

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility and Participation.

(a) For Profit Sharing Contributions and Rollovers. Each Employee shall become a
Participant as of the date on which he has credit for at least one Hour of
Service.

(b) For 401(k) Contributions, Matching Contributions and After-Tax
Contributions. Notwithstanding (a) above, an Employee shall be eligible to make
401(k) Contributions under Section 4.1, to receive matching contributions under
Section 4.4 and (for Plan Years before 2011) to make after-tax contributions
under Section 4.5 only on and after the first pay date following his completion
of 30 days of Eligibility Service. If an Employee terminates employment after
completing 30 days of Eligibility Service and is later re-employed as an
Employee, he shall be eligible for such contributions beginning with the first
pay date after such re-employment provided he still has credit for 30 days of
Eligibility Service.

3.2 Participants Prior to Effective Date. Anything in Section 3.1 to the
contrary notwithstanding, a person who was a participant in the Old Plan
immediately prior to the Effective Date shall be a Participant in the Plan on
the Effective Date.

3.3 Reemployment of Former Participant. If a former Participant is reemployed by
the Employer, then, provided that he meets the requirements of Section 3.1, he
shall become a Participant again as of the date of such reemployment.

3.4 Ineligible Employees.

(a) Ineligible Class of Employees. Notwithstanding anything to the contrary in
this Article 3 or in Article 4, during the time that an Employee falls within
one or more of the following classes of Employees, he shall not be eligible to
participate in the Plan, or to make or receive allocations of contributions or
forfeitures under the Plan:

(1) a nonresident alien who receives no earned income from the Employer which
constitutes United States source income, or who does receive such income if all
of such income is exempt from United States income tax under an applicable
income tax convention; or

(2) an Employee whose position is located primarily (as determined by the
Employer) outside the United States.

(b) Change of Employee Classification. In the event an Employee who is a member
of an ineligible class, as described in (a) above has a change in employment
status so that he is no longer a member of such an ineligible class, he shall be
eligible to participate in the Plan and to make or receive allocations,
contributions or forfeitures under the Plan immediately provided he meets the
requirements of Section 3.1.

 

3-1



--------------------------------------------------------------------------------

ARTICLE 4

CONTRIBUTIONS AND THEIR ALLOCATION

4.1 Compensation Reduction Contributions.

(a) Compensation Reduction.

(1) 401(k) Contributions. Each Participant who has met the eligibility
requirements of Section 3.1(b) may make Section 401(k) contributions by entering
into a compensation reduction agreement with his Employer whereby he authorizes
his Employer to reduce his Deferrable Compensation or any part thereof, by such
percentage or dollar amount prospectively as he shall specify. Such an agreement
shall remain in effect until the Participant revokes it or changes it. The
Administrator may from time to time establish rules with respect to compensation
reduction contributions hereunder, including but not limited to, rules
restricting the amount by which compensation may be reduced, rules restricting
such contributions to Participants whose pay is paid through the Fifth Third
payroll system, and rules respecting the time for filing forms. In accordance
with such rules and procedures as the Administrator deems appropriate, the
Employer may treat a Participant as having made a compensation reduction
election unless and until a Participant affirmatively elects to revoke or revise
such deemed compensation reduction election. A compensation reduction agreement
can be made only with respect to Deferrable Compensation which also constitutes
“compensation” within the meaning of section 415(c)(3) of the Code and section
1.415(c)-2 of the Treasury Regulations.

(2) Catch-Up Contributions. Each “Catch-Up Eligible Participant,” as defined
below, shall be eligible to make catch-up contributions in accordance with, and
subject to the limitations of, section 414(v) of the Code. Such catch-up
contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of sections 402(g) and 415 of the
Code. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(k)(3), 401(k)(ll), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions. “Catch-Up Eligible Participant” means a Participant who
is age 50 or older and for this purpose a Participant who is projected to attain
age 50 before the end of a calendar year is deemed to be age 50 as of January 1
of such year.

For Plan Years before 2011, catch-up contributions (including catch-up
contributions later re-characterized as regular section 401(k) contributions)
shall not be eligible for matching contributions under Section 4.4.

(3) Designated Roth Contributions. Effective January 1, 2011, a Participant may
irrevocably designate at the time of his Section 401(k) compensation reduction
election, part or all of his Section 401(k) contributions hereunder (including
catch-up contributions under (2) above) as “designated Roth contributions.” Any
amounts so designated shall be includible in the Participant’s income at the
time the Employee would have received the amount in cash if he had not made the
deferral election (instead of being excluded from income as is the case with
Section

 

4-1



--------------------------------------------------------------------------------

401(k) contributions not so designated). In the absence of such a designation,
the default rule shall be that such contributions shall be treated as pre-tax
(non-Roth) elective contributions.

The Administrator shall provide separate sub-accounting within a Participant’s
Section 401(k) Salary Deferral Account so as to track designated Roth
contributions (and investment earnings and losses thereon) separately from
Section 401(k) contributions not so designated. Designated Roth contributions
shall be credited to the Participant’s Roth 401(k) Account (a subaccount of the
Section 401(k) Salary Deferral Account) and Section 401(k) contributions which
are not designated Roth contributions shall be credited to the Participant’s
Pre-Tax 401(k) Account. For all purposes of the Plan, designated Roth
contributions shall be treated the same as Section 401(k) contributions not so
designated.

In any withdrawal, distribution (including corrective distributions), plan loans
or other relevant circumstances where a Participant has amounts in both his Roth
401(k) Account and Pre-Tax 401(k) Account, the Administrator in its discretion
shall determine which amounts are affected.

The Administrator shall have all power necessary or appropriate to administer
the Roth contribution feature of this Plan as the Administrator deems
appropriate, provided that a Participant who is an eligible Employee must be
given an effective opportunity to make (or change) an election to make
designated Roth contributions at least once during each Plan Year.

(b) Contribution to the Plan. Subject to the limitations under Article 5 and
Section 4.3, the Employer shall so reduce the Participant’s Deferrable
Compensation and shall contribute to the Plan on behalf of each such Participant
an amount equal to the reduction in the Participant’s Deferrable Compensation.
Such contribution shall be credited to the Participant’s Section 401(k) Salary
Deferral Account (the Roth 401(k) Account in the case of designated Roth
contributions and the Pre-Tax 401(k) Account otherwise). Such contributions for
a Plan Year shall be made as soon as the Employer can reasonably segregate such
amounts, but not later than the 15!h business day of the month following the
month in which such amounts would have otherwise been payable to the
Participant.

4.2 Profit Sharing Contributions.

(a) General. The Board of Directors of Fifth Third Bancorp shall determine the
amount to be contributed to the Plan for allocation under this Section 4.2,
subject to Article 5 and this Article 4.

(b) Allocation Among Employers. Each Employer shall contribute under the Plan
the total contribution allocable to its Eligible Participants.

(c) Participants Entitled to Receive an Allocation of Employer Contribution. A
Participant shall be an “Eligible Participant” and shall be entitled to receive
an allocation of the Employer contribution to the Plan under (a) above for a
Plan Year if he:

(1) is in the employment of an Employer on the last day of such Plan Year;

 

4-2



--------------------------------------------------------------------------------

(2) died during such Plan Year and prior to the termination of his employment;

(3) retired on or after his reaching Normal Retirement Age during such Plan
Year;

(4) retired on or after his reaching Early Retirement Age during such Plan Year;

(5) incurred a Disability and retired as a result thereof during such Plan Year;
or

(6) is on leave of absence at the close of such Plan Year, if he received
compensation from an Employer during such Plan Year.

(d) Allocation Formula. Subject to the limitations of Article 5, as of the last
day of a Plan Year, there shall be allocated to the Post-2006 Profit Sharing
Account of each Participant qualified under (c) above to receive such an
allocation, that portion of the Employer’s contribution under (a) above for such
Plan Year that bears the same ratio to the total amount of such contribution as
the Annual Compensation of such Participant for such Plan Year bears to the
total amount of the Annual Compensation for all such Participants for such Plan
Year. Contributions under this Section for Plan Years beginning after
December 31, 2003 and before January 1, 2007 were allocated to Participants’
2004-2006 Profit Sharing Accounts.

4.3 Limitation on Compensation Reduction.

(a) General. To the extent the Administrator determines necessary to satisfy the
limitations under (b) or (c) below, or Article 5, the Administrator may reduce
the percentage of a Participant’s Deferrable Compensation available for
compensation reduction pursuant to Section 4.1.

(b) Limitation on Section 401(k) Contributions.

(1) Current Year Testing. The Actual Deferral Percentage for any Plan Year for
Participants who are Highly Compensated Employees shall not exceed the greater
of:

(A) 1.25 times the Actual Deferral Percentage for the current Plan Year for all
the Participants who are Non-highly Compensated Employees or

(B) 2 times the Actual Deferral Percentage for the current Plan Year for the
Participants who are Non-highly Compensated Employees, provided that the Actual
Deferral Percentage for the Participants who are Highly Compensated Employees
shall not exceed the Actual Deferral Percentage for the current Plan Year for
Participants who are Non-highly Compensated Employees by more than 2 percentage
points.

(2) Special Rules for Early Participation. If the Employer elects to apply the
special rule of section 410(b)(4)(B) of the Code in determining that the
Section 401(k) feature satisfies the coverage rules of section 410(b)(1) of the
Code, then the following special rules

 

4-3



--------------------------------------------------------------------------------

apply. In such a case, for testing purposes, the Plan shall be treated as two
separate plans: one benefitting the Employees who have satisfied the lower
minimum age and service conditions of the Plan but not the greatest such
conditions permitted under section 410(a) of the Code (hereinafter “Component
Plan A”); and one benefitting Employees who have satisfied the greatest such
conditions permitted under section 410(a) of the Code (hereinafter “Component
Plan B”). The testing in this Section 4.3(b) shall be applied as follows:

(A) At the election of the Employer, the testing shall be applied separately to
Component Plan A and Component Plan B. In this regard, the Actual Deferral
Percentages and Actual Contribution Percentages shall be determined separately
for each such Component Plan.

(B) At the election of the Employer, in lieu of the testing provided in
(A) above, the testing shall be applied solely to Component Plan B (and not
Component Plan A); provided however any Highly Compensated Employees in
Component Plan A must be included in the Actual Deferral Percentage and testing
of Component Plan B.

This provision shall be administered in accordance with rules and regulations
promulgated by the Secretary of Treasury or its delegate.

(c) Adjusted $16,500 Annual Limit. In no event shall the amount of a
Participant’s compensation reduction under Section 4.1(a) (and under all other
plans, contracts or arrangements of the Employer which allow elective deferrals
within the meaning of section 402(g)(3) of the Code) during a calendar year
exceed the dollar limitation contained in section 402(g) of the Code in effect
for the taxable year, except to the extent permitted in section 414(v) of the
Code.

4.4 Employer Matching Contributions to Employer Matching Accounts.

(a) Pay Period Match. The Employer shall make matching contributions to the
Employer Matching Accounts of each Participant who has compensation reduction
contributions made on his behalf under Section 4.1 for any pay period. The
amount of such matching contributions shall be calculated by reference to so
much of the Participant’s compensation reduction contributions under Section 4.1
for such pay period as do not exceed four percent (4%) of the Participant’s
Deferrable Compensation otherwise payable in such pay period.

The Employer matching contribution shall equal one hundred percent (100%) of so
much of the Participant’s compensation reduction contributions under Section 4.1
for such pay period as do not exceed four percent (4%) of the Participant’s
Deferrable Compensation otherwise payable in such pay period.

In the event the rate of matching contribution (determined after corrective
distribution of elective deferrals under sections 401(k) or (m) or 402(g) of the
Code) is determined by the Administrator to be discriminatory in favor of one or
more Highly Compensated Employees, the Administrator shall forfeit that part of
such matching contribution (as adjusted in accordance with Article 7) as is
necessary to make such rate nondiscriminatory (and in such a case the
contributions shall be

 

4-4



--------------------------------------------------------------------------------

disregarded under the Plan’s provisions relative to sections 401(k)(3) and
401(m)(2) of the Code).

For Plan Years before 2011, a Participant who is otherwise eligible for the pay
period match as described above but who is required to stop his compensation
reduction contribution by reason of having reached the adjusted $16,500 limit
under Section 4.3(c) above (and section 402(g) of the Code) nevertheless may
qualify for the subsequent pay period matches in the Plan Year by making
voluntary after-tax contributions out of his Deferrable Compensation. When a
Participant reaches such limit for a Plan Year before 2011, the Administrator
may treat his 401(k) compensation reduction election as an election to make
voluntary after-tax contributions unless and until the Participant revokes or
revises such deemed election. Such match shall be calculated and administered
under this Section 4.4(a) by treating the Participant’s voluntary after-tax
contributions made from his Deferrable Compensation after having reached such
limit as if they were compensation reduction contributions under Section 4.1.

(b) Plan Year Match.

(1) General. For Plan Years beginning on or after January 1, 2011, the Employer
shall make matching contributions to the Employer Matching Accounts of
Participants eligible under (2) below to receive such match in the amount (if
any) determined under (3) below.

(2) Participants Eligible for Plan Year Match. A Participant shall be eligible
for the Plan Year match if he meets all of the following:

(A) he is an Eligible Participant (as defined in Section 4.2(c)) for the Plan
Year;

(B) he made Section 401(k) contributions during the Plan Year equal to the limit
in section 402(g) of the Code (and Section 4.3(c) of the Plan) (or greater, in
the case of a “Catch-Up Eligible Participant” under Section 4.1(a)(2)); and

(C) he made Section 401(k) contributions in the aggregate for the Plan Year of
at least four percent (4%) of his Deferrable Compensation payable during the
Plan Year (excluding Deferrable Compensation paid prior to the time the
Participant was eligible under Section 3.1(b)) but received pay period matching
contributions under (a) above in the aggregate for the Plan Year of less than
four percent (4%) of the Deferrable Compensation payable during the Plan Year
(excluding Deferrable Compensation paid prior to the time the Participant was
eligible under Section 3.1(b)).

(3) Amount of Plan Year Match. The amount of such matching contributions shall
be calculated by reference to so much of the Participant’s Section 401(k)
contributions for the Plan Year as do not exceed four percent (4%) of the
Participant’s Deferrable Compensation otherwise payable during the Plan Year
(excluding Deferrable Compensation paid prior to the time the Participant was
eligible under Section 3.1(b)).

The Plan Year match (if any) shall equal one hundred percent (100%) of so much
of the Participant’s Section 401(k) contributions for the Plan Year as do not
exceed four percent (4%) of the Participant’s Deferrable Compensation otherwise
payable during the Plan Year from and

 

4-5



--------------------------------------------------------------------------------

after the time he became eligible under Section 3.1(b), reduced by the aggregate
amount of the pay period matching contributions allocable to the Participant for
pay periods in the Plan Year under Section 4.4(a) above.

In the event the rate of matching contribution (determined after corrective
distribution of elective deferrals under section 401(k) or (m) or 402(g) of the
Code) is determined by the Administrator to be discriminatory in favor of one or
more Highly Compensated Employees, the Administrator shall forfeit that part of
such matching contribution (as adjusted in accordance with Article 7) as is
necessary to make such rate nondiscriminatory.

(c) Time for Matches. Contributions under this Section 4.4 for a Plan Year shall
be made no later than the end of the Plan Year following the Plan Year to which
the contributions relate (or such later time as may be permitted by Treasury
Regulations).

4.5 Voluntary After-Tax Participant Contributions Before 2011. For Plan Years
before 2011, each Participant who has met the eligibility requirements of
Section 3.1(b) may make voluntary after-tax contributions in cash to the Plan. A
Participant’s voluntary contributions to the Plan shall be subject to the
limitations of Article 5, Section 4.6 and such other limitations as the
Administrator may establish from time to time. Such contributions shall be made
in accordance with such rules and limitations as are prescribed by the
Administrator. Subject to such rules, a Participant may discontinue or resume
such contributions or change the rate, if any, thereof. Voluntary contributions
by Participants shall not be treated as qualified voluntary employee
contributions under section 219 of the Code. A Participant’s voluntary after-tax
contributions shall be credited to his After-Tax Account as soon as
administratively feasible following the Trustee’s receipt thereof.

Effective for Plan Years beginning on or after January 1, 2011, no further
contributions of this type shall be permitted under the Plan.

4.6 Limitation on Employer Matching Contributions and Voluntary After-Tax
Participant Contributions.

(a) Current Year Testing. The Actual Contribution Percentage for any Plan Year
for Participants who are Highly Compensated Employees shall not exceed the
greater of:

(1) 1.25 times the Actual Contribution Percentage for the current Plan Year for
Participants who are Non-highly Compensated Employees; or

(2) 2 times the Actual Contribution Percentage for the current Plan Year for
Participants who are Non-highly Compensated Employees provided that the Actual
Contribution Percentage for the Participants who are Highly Compensated
Employees shall not exceed the Actual Contribution Percentage for the current
Plan Year for Participants who are Non-highly Compensated Employees by more than
2 percentage points.

(b) Special Rules for Early Participation. If the Employer elects to apply the
special rule of section 410(b)(4)(B) of the Code in determining that the
Employer matching and voluntary after-tax contribution features satisfy the
coverage rules of section 410(b)(1) of the Code, then the following special
rules apply. In such a case, for testing purposes, the Plan shall

 

4-6



--------------------------------------------------------------------------------

be treated as two separate plans: one benefitting the Employees who have
satisfied the lower minimum age and service conditions of the Plan but not the
greatest such conditions permitted under section 410(a) of the Code (hereinafter
“Component Plan A”); and one benefitting Employees who have satisfied the
greatest such conditions permitted under section 410(a) of the Code (hereinafter
“Component Plan B”). The testing in this Section 4.6 shall be applied as
follows:

(1) At the election of the Employer, the testing shall be applied separately to
Component Plan A and Component Plan B. In this regard, the Actual Deferral
Percentages and Actual Contribution Percentages shall be determined separately
for each such Component Plan.

(2) At the election of the Employer, in lieu of the testing as provided in
(A) above, the testing shall be applied solely to Component Plan B (and not
Component Plan A); provided however any Highly Compensated Employees in
Component Plan A must be included in the Actual Deferral Percentage and testing
of Component Plan B.

This provision shall be administered in accordance with rules and regulations
promulgated by the Secretary of Treasury or its delegate.

4.7 Treatment of Excess Contributions.

(a) Excess Elective Deferrals.

(1) Participant Election. If amounts are includible in a Participant’s gross
income under section 402(g) of the Code for a taxable year of the Participant,
the Participant may elect to receive a distribution from his Section 401(k)
Salary Deferral Account in an amount up to the sum (or difference) of:

(A) the lesser of:

(i) the amount includible in his gross income under section 402(g) of the Code
for the taxable year; or

(ii) the sum of his compensation reduction under Section 4.1(a) for the taxable
year plus; (or minus)

(B) for Plan Years beginning on or after January 1, 2008, the income (or loss)
allocable to the amount determined under (A) through the end of such taxable
year (i.e., excluding so-called gap period earnings) determined in accordance
with Treasury Regulations.

(2) Procedure. An election under (1) above shall be made in writing, signed by
the Participant, on such form as the Administrator shall direct and shall be
effective only if received by the Administrator no later than the first
April 1st following the close of the Participant’s taxable year to which the
election relates. A Participant who has exceeded the limits of Section 4.3(c)
shall be deemed to have made an election hereunder to the extent of such excess.

 

4-7



--------------------------------------------------------------------------------

(3) Distribution. Any other provisions of the Plan to the contrary
notwithstanding, the amount determined under (1) if properly elected under
(2) shall be paid to the Participant as a lump sum no later than the first
April 15th following the close of the Participant’s taxable year to which the
election relates.

(4) Effect on Other Provisions. Except to the extent provided by the Secretary
of the Treasury or his delegate, distributions hereunder shall be taken into
account under Sections 4.3(b) and 4.6.

(b) Excess Section 401(k) Deferrals.

(1) Excess Actual Deferral Percentage. If the Actual Deferral Percentage for a
Plan Year for the Participants who are Highly Compensated Employees exceeds the
maximum amount allowable under Section 4.3(b), then the Administrator shall
determine the amount to be distributed, and the Highly Compensated Employees
subject to receiving a distribution, in accordance with the Code and applicable
Treasury Regulations.

(2) Distribution. Any other provisions of the Plan to the contrary
notwithstanding, the Administrator shall distribute the amount determined under
(1) above to each Highly Compensated Employee determined under (1) above as a
lump sum cash distribution no later than the last day of the following Plan
Year. Effective for Plan Years beginning on or after January 1, 2008, the income
(or loss) allocable to the amount determined under (1) above through the end of
the Plan Year of the excess contributions (i.e., excluding so-called gap period
earnings) determined by the Administrator in accordance with applicable Treasury
Regulation, shall also be distributed.

(3) Effect on Other Provisions. If distributions are made in accordance with
this Section 4.7(b) with respect to a Plan Year, then the limitations of
Section 4.3(b) shall be deemed satisfied for the Plan Year. Except to the extent
provided by the Secretary of Treasury, distributions hereunder shall be taken
into account under Article 5.

(c) Excess Actual Contribution Percentage.

(1) Excess Actual Contribution Percentage. If the Actual Contribution Percentage
for a Plan Year for the Participants who are Highly Compensated Employees
exceeds the maximum amount allowable under Section 4.6 (after application of
(a) and (b) above), then the Administrator shall determine the amount to be
distributed (or, if forfeitable, forfeited) (“Excess Aggregate Contributions”)
in accordance with the Code and applicable Treasury Regulations and the
following. “Excess Aggregate Contributions” shall mean, with respect to any Plan
Year, the excess of:

(A) The aggregate amount of contributions actually taken into account in
computing the Actual Contribution Percentage of Highly Compensated Employees for
such Plan Year, over

(B) The maximum amount of such contributions permitted by the Actual
Contribution Percentage test (determined by hypothetically reducing
contributions made

 

4-8



--------------------------------------------------------------------------------

on behalf of Highly Compensated Employees in order of the ratios calculated
separately for each such Participant (under Section 2.3) beginning with the
highest of such percentages).

(2) Required Distributees and Forfeitures. Excess Aggregate Contributions are
allocated to the Highly Compensated Employees with the largest amounts of
contributions taken into account in calculating the Actual Contribution
Percentage test for the year in which the excess arose, beginning with the
Highly Compensated Employee with the largest amount of such contributions and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated. For purposes of the preceding sentence, the “largest amount” is
determined after distribution (or forfeiture) of any Excess Aggregate
Contributions.

(3) Distribution and Forfeiture. The Administrator shall distribute to (or
forfeit from in the case of a forfeitable amount) each Highly Compensated
Employee specified in (2) above from his Account the sum (or difference) of:

(A) the amount (if any) determined under (2) above; plus (or minus)

(B) for Plan Years beginning on or after January 1, 2008, the income (or loss)
allocable to the amount determined under (A) through the end of the Plan Year of
the Excess Aggregate Contributions (i.e., excluding so-called gap period
earnings) determined by the Administrator in accordance with applicable Treasury
Regulations earnings).

Any other provisions of the Plan to the contrary notwithstanding, the
Administrator shall distribute (or forfeit, as applicable) the amount so
determined as a lump sum no later than the last day of the following Plan Year;
provided, however, the Employer shall be subject to a 10% excise tax under
section 4979 of the Code if the distributions (or forfeitures) are not made
before the close of the first 2 1/2 months of such following Plan Year. Any
forfeitures in this Section 4.7(c) may not be allocated to Participants who
receive a distribution or incur a forfeiture under this Section 4.7.

(4) Allocation of Excess. The amount determined above shall be distributed from
the Participant’s After-Tax Account to the extent of the contributions thereto
for the Plan Year that were not matched plus the income allocable to such
contributions. Any remaining amount shall be distributed (or, in the case of the
Employer Matching Account, distributed or forfeited based on the Participant’s
vested percentage) first from the Participant’s After-Tax Account and then, the
Participant’s Employer Matching Account plus the income allocable to such
contributions.

(5) Effect on Other Provisions. If distributions are made in accordance with
this Section 4.7 with respect to a Plan Year, then the limitations of
Section 4.6 shall be deemed satisfied for the Plan Year. Except to the extent
provided by the Secretary of the Treasury, distributions hereunder shall be
taken into account under Article 5.

 

4-9



--------------------------------------------------------------------------------

4.8 Return of Employer Contributions.

(a) Mistake of Fact. If a contribution by an Employer to the Plan is made by
reason of a mistake of fact, then, subject to (c) below, such contribution may
be returned to the contributing Employer within 1 year after the payment of such
contribution.

(b) Deductibility. Employer contributions to the Plan are conditioned upon the
deductibility of such contributions under section 404 of the Code, and, subject
to (c) below, such contributions (to the extent disallowed) may be returned to
the contributing Employer within 1 year after the disallowance of the deduction.

(c) Limitation on Return. The amount of the contribution which may be returned
to an Employer under paragraph (a) or (b) above shall be limited to the excess
of the amount contributed over the amount that would have been contributed had
there not occurred a mistake of fact or a mistake in determining the deduction.
Earnings attributable to such excess may not be returned to an Employer, but
losses attributable thereto must reduce the amount to be so returned.
Furthermore, the amount of the contribution which may be returned shall be
limited so as not to cause the balance to the credit of a Participant’s Account
to be reduced to less than the balance which would have been credited to his
Account had such contribution not been made.

4.9 Rollover Contributions.

(a) Traditional Rollovers. A Participant, while in the employ of the Employer,
may contribute to the Plan money and/or other property acceptable to the Trustee
that qualifies for such a rollover under the provisions of section 402(c) or
403(a)(4) of the Code or that qualifies as a rollover contribution under section
408(d)(3) of the Code; provided however, no amounts constituting accumulated
deductible employee contributions, as defined in section 72(o)(5) of the Code,
after-tax employee contributions or traditional Individual Retirement Account
(IRA) contributions may be so contributed. Any rollover contribution shall be
credited to such Participant’s Traditional Rollover Account as soon as
administratively feasible following the Trustee’s receipt thereof. If any amount
received as a rollover contribution is determined not to qualify for a rollover,
then such amount (adjusted for any gain or loss) shall be returned to the
Participant as soon as practical.

(b) Roth Rollover. Effective January 1, 2011, the Administrator may accept a
direct rollover from a Roth elective deferral account under an applicable
retirement plan described in section 402A(e)(l) of the Code, but only if such
rollover meets the applicable requirements of (a) above and section 402(c) of
the Code. The Administrator shall provide separate sub-accounting within a
Participant’s Rollover Account so as to track designated Roth contributions (and
investment earnings and losses thereon) separately from non-Roth rollover
contributions. Rollovers of designated Roth contributions (and earnings on such
contributions) shall be credited to the Participant’s Roth Rollover Account, as
soon as administratively feasible following the Trustee’s receipt thereof.

(c) Administration. In any withdrawal, distribution, plan loans or other
relevant circumstances where a Participant has amounts in both a Traditional
Rollover Account and a Roth Rollover Account, the Administrator in its
discretion shall determine which amounts are affected.

 

4-10



--------------------------------------------------------------------------------

ARTICLE 5

LIMITATIONS ON ANNUAL ADDITIONS

5.1 Definitions. For purposes of this Article 5, the following terms shall have
the following meanings:

(a) “Annual Addition” means, with respect to the Plan, any other Defined
Contribution Plan in which a Participant participates or has participated, and
any account described in (4) or (5) below, the sum, for the Limitation Year, of:

(1) all employer contributions (other than amounts restored in accordance with
section 411(a)(3)(D) or 411(a)(7)(C) of the Code and excluding restorative
payments resulting from a fiduciary’s actions for which there is a reasonable
risk of liability) allocated to his account;

(2) all forfeitures allocated to his account;

(3) 100% of his own contributions (other than rollover contributions, repayments
of loans or of amounts described in section 411(a)(7)(B) of the Code in
accordance with the provisions of section 411(a)(7)(C) of the Code and
repayments of amounts described in section 411(a)(3)(D) of the Code, direct
transfers between qualified plans);

(4) amounts allocated to an individual medical benefit account, as defined in
section 415(1)(2) of the Code, which is part of a pension or annuity plan
maintained by the Employer or an Affiliate; and

(5) amounts derived from contributions paid or accrued in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee, as defined in section
419A(d)(3) of the Code, under a welfare benefits fund, as defined in section
419(e) of the Code, maintained by the Employer or an Affiliate.

A Participant’s Annual Addition shall include such other amounts as the
Commissioner of Internal Revenue properly determines. An Annual Addition shall
be deemed credited to a Participant’s account with respect to an applicable
Limitation Year if it is allocated to his account under the terms of such plan
as of any date within such applicable Limitation Year; provided however, such
amount must be actually contributed within the time limit prescribed by
applicable Treasury Regulations.

(b) (1) “Defined Contribution Plan” means each of the following (whether or not
terminated) maintained by the Employer or an Affiliate:

(A) a plan that is qualified under section 401 of the Code and that provides for
an individual account for each participant and for benefits based solely on the
amount contributed to the participant’s account, and any income, expenses, gains
and losses, and

 

5-1



--------------------------------------------------------------------------------

any forfeitures of accounts of other participants which may be allocated to such
participant’s account;

(B) a Participant’s contributions to a Defined Benefit Plan; and

(C) contributions by the Employer or an Affiliate to a simplified employee
pension (as defined in section 408(k) of the Code).

(2) With respect to any Participant who is in control of the Employer within the
meaning of section 414(b) or (c) of the Code, as modified by section 415(h) of
the Code, the term “Defined Contribution Plan” includes an annuity contract
described in section 403(b) of the Code.

(c) “Limitation Year” means the calendar year or any other 12-consecutive-month
period adopted pursuant to written resolution.

(d) “Section 415 Compensation” means the total wages as defined in section 3401
of the Code and all other payments of compensation by the Employer (in the
course of its trade or business) for which the Employer is required to furnish
the Employee a written statement under sections 6041(d), 6051(a)(3) and 6052 of
the Code determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in section
3401(a)(2) of the Code). Effective for Limitations Years beginning after
December 31, 1997, the term includes any elective deferrals (as defined in
section 402(g)(3) of the Code) and any amount which is contributed or deferred
at the election of the Employee and which is not includible in the Employee’s
gross income by reason of section 125 or 457 of the Code. Effective for
Limitation Years beginning after December 31, 2000, the term also includes
elective amounts that are not includible in the gross income of the Employee by
reason of section 132(f)(4) of the Code. Section 415 Compensation actually paid
or made available to a Participant within a Limitation Year (including, at the
election of the Employer, amounts earned but not paid in a Limitation Year
because of the timing of pay periods and pay days if these amounts are paid
during the first few weeks of the next Limitation Year, the amounts are included
on a uniform and consistent basis with respect to all similarly situated
Employees and no amount is included in more than one Limitation Year) shall be
used.

Except as follows, in order to be taken into account for a Limitation Year,
Section 415 Compensation must be paid or treated as paid to an Employee prior to
the Employee’s severance from employment with the Employer. Compensation
described below does not fail to constitute Section 415 Compensation merely
because it is paid after the Employee’s severance from employment with the
Employer provided it is paid by the later of 2 1/2 months after the severance or
the end of the Limitation Year that includes the date of the severance.
Compensation is subject to this rule if (A) it is regular compensation for
services during the Employee’s regular work hours or for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and (B) the payment would have
been paid to the Employee prior to a severance from employment if the Employee
had continued in employment with the Employer.

 

5-2



--------------------------------------------------------------------------------

In addition, Section 415 Compensation shall include:

 

(A)

Payments after severance from employment for the following, provided (i) the
amounts are paid by the later of 2 1/2 months after severance from employment or
the end of the Limitation Year that includes the date of severance, and
(ii) those amounts would have been included in the definition of Section 415
Compensation if they were paid prior to the Employee’s severance from employment
with the Employer: unused accrued bona fide sick pay, vacation, or other leave
if the Employee would have been able to use the leave if employment had
continued or payments of nonqualified deferred compensation that are includible
in gross income and that would have been paid to the Employee at the same time
had his employment continued.

 

(B) Post-severance pay to an individual who does not currently perform services
for the Employer by reason of qualified military service (as that term is
defined in section 414(u)(l) of the Code) to the extent those payments do not
exceed the amounts the individual would have received had he continued to
perform services for the Employer rather than entering qualified military
service.

 

(C) Post-severance pay to a Participant who is permanently and totally disabled,
to the extent provided in applicable Treasury Regulations.

For any Limitation Year, only the first $245,000 (as adjusted by the Secretary
of Treasury in accordance with section 401(a)(17) of the Code) of Section 415
Compensation shall be taken into account.

5.2 Limitation on Annual Addition.

(a) Limitation. Subject to Section 5.3, and subject to Treasury Regulations
covering the aggregation during a Limitation Year of previously unaggregated
plans, the Annual Addition with respect to a Participant for any Limitation Year
to which section 415 of the Code applies shall not exceed the lesser of:

(1) $49,000 (as adjusted under section 415(d) of the Code), or

(2) 100 percent of such Participant’s Section 415 Compensation for such
Limitation Year.

The limitation in (2) above shall not apply with respect to any contributions
for medical benefits (within the meaning of section 401(h) or 419A(f)(2) of the
Code) which are otherwise treated as an Annual Addition under section 415(1) or
419A(d)(2) of the Code. In addition, the limitations shall not apply to
contributions under section 414(v) of the Code.

(b) Treatment of Excess Annual Additions. Effective as of January 1, 2008, the
correction methods for handling excess Annual Additions specified in the Old
Plan no longer apply. However, similar correction methods may be available under
the IRS Employee Plans Compliance Resolution System.

 

5-3



--------------------------------------------------------------------------------

ARTICLE 6

VESTING AND FORFEITURES

6.1 Vesting Provisions.

(a) Fully Vested Accounts. A Participant’s rights to the following subaccounts
shall be nonforfeitable at all times:

(1) After-Tax Account;

(2) Ohio Company SIP Matching Contribution Account;

(3) Old Kent After-Tax Account;

(4) Old Kent Matching Account (effective September 10, 2010 with respect to such
Accounts not previously forfeited);

(5) Old Kent Pre-Tax Account;

(6) Old Kent Rollover/Transfer Account;

(7) Pre-2004 Employer Contribution Account;

(8) Prior Plan Employer Contribution Account;

(9) Qualified Non-Elective Contribution Account;

(10) Rollover Account (including the Traditional Rollover Account and the Roth
Rollover Account); and

(11) Section 401(k) Salary Deferral Account (including the Pre-Tax 401(k)
Account of the Roth 401(k) Account).

(b) Other Subaccounts.

(1) At Normal Retirement Age. Upon and after a Participant’s attainment of
Normal Retirement Age, if he is then in the service of the Employer or an
Affiliate, he shall have a nonforfeitable right to his entire Account (including
each of its subaccounts).

(2) Prior to Normal Retirement Age.

(A) Vesting Schedule.

(i) 2004-2006 Profit Sharing Account. A Participant shall have a nonforfeitable
right to a percentage of his 2004-2006 Profit Sharing Account (attributable to
contributions for Plan Years beginning after December 31, 2003 and before
January 1, 2007) on the basis of the number of Vesting Years with which he is
credited, pursuant to the following schedule:

 

Vesting Years

   Nonforfeitable Percentage  

Less than 5

     0%               

5 or more

     100%               

 

6-1



--------------------------------------------------------------------------------

(ii) Employer Matching Account. A Participant shall have a nonforfeitable right
to a percentage of his Employer Matching Account on the basis of the number of
Vesting Years with which he is credited, pursuant to the following vesting
schedule:

 

Vesting Years

   Nonforfeitable Percentage  

Less than 3

     0%               

3 or more

     100%               

(iii) First Charter Employer Contribution Account. A Participant shall have a
nonforfeitable right to a percentage of his First Charter Employer Contribution
Account on the basis of the number of his Vesting Years with which he is
credited, pursuant to the following vesting schedule:

 

Vesting Years

   Nonforfeitable Percentage  

Less than 2

     0%               

        2

     25%               

        3

     50%               

        4

     75%               

5 or more

     100%               

Upon and after a Participant’s attainment of age 65, if he is then in the
service of the Employer or an Affiliate, he shall have a nonforfeitable right to
his First Charter Employer Contribution Account.

Notwithstanding the above vesting schedule, a Participant shall be fully vested
in his First Charter Employer Contribution Account provided the Administrator
determines in its sole and absolute discretion that the Participant has been
identified in writing by Fifth Third Bancorp (or any of its subsidiaries) for
severance under Fifth Third Bancorp’s severance policy in connection with the
merger of First Charter Corporation into Fifth Third Financial Corporation
(whether or not such Participant continues employment until his actual release
date and actually receives severance pay).

(iv) FNB Employer Contribution Account. A Participant shall have a
nonforfeitable right to a percentage of his FNB Employer Contribution Account on
the basis of the number of his Vesting Years with which he is credited, pursuant
to the following vesting schedule:

 

Vesting Years

   Nonforfeitable Percentage  

Less than 1

     0%               

        1

     20%               

        2

     40%               

        3

     60%               

        4

     80%               

5 or more

     100%               

 

6-2



--------------------------------------------------------------------------------

Upon and after a Participant’s attainment of age 62, if he is then in the
service of the Employer or an Affiliate, he shall have a nonforfeitable right to
his FNB Employer Contribution Account.

Notwithstanding the above vesting schedule, a Participant whose position as an
Employee was affected by the restructuring of F.N.B. Corporation and who was
notified of such before August 20, 2003, shall be fully vested in his FNB
Employer Contribution Account provided his employment continued through the
separation date set by his employer.

A Participant whose position was eliminated as a result of the affiliation of
First National Bankshares of Florida, Inc. (and subsidiaries) with Fifth Third
Bancorp and who receives a benefit under the First National Bankshares of
Florida, Inc. Severance Pay Plan, shall be fully vested in his FNB Employer
Contribution Account.

(v) Post-2006 Profit Sharing Account. A Participant shall have a nonforfeitable
right to a percentage of his Post-2006 Profit Sharing Account (attributable to
contributions for Plan Years beginning on or after January 1, 2007) on the basis
of the number of Vesting Years with which he is credited, pursuant to the
following schedule:

 

Vesting Years

   Nonforfeitable Percentage

Less than 3

   0%

3 or more

   100%

(B) Death or Disability. Anything in (A) above to the contrary notwithstanding,
if a Participant’s employment by the Employer terminates because of his death or
incurrence of a Disability, then his entire Account (including each of its
subaccounts) shall be fully vested.

(C) Changes in Vesting Schedule. Anything in the foregoing to the contrary
notwithstanding, if the adoption of the Plan or of an amendment thereto results
in a change in any vesting schedule, then each Participant shall have a
nonforfeitable right to a percentage of the particular Account to which such
vesting schedule relates that is no less than the vested percentage in such
Account computed on the date immediately prior to the later of the date of such
adoption or the effective date of such adoption, and without regard to such
adoption.

(3) Forfeiture for Break in Service. If a Participant incurs a Break in Service,
then his forfeitable interest (as of such incurrence) in his Account shall be
forfeited.

(4) Effect of Certain Distributions. Except as otherwise provided in paragraph
(5) or (6) below, if a Participant who is not fully vested in his First Charter
Employer Contribution Account or his FNB Employer Contribution Account receives
an amount therefrom prior to his incurrence of a Break in Service, then, at any
relevant time after such distribution and prior to his incurrence of a Break in
Service, the vested portion (“X”) of his First Charter Employer Contribution
Account or his FNB Employer Contribution Account, as the case may be, after the
distribution (“AB”) shall be an amount determined by the formula

X = P (AB + D) - D

 

6-3



--------------------------------------------------------------------------------

where “P” is the vested percentage at the relevant time and “D” is the amount of
the distribution.

(5) Effect of Cash-Out Distributions.

(A) Forfeiture. If a Participant, who is not fully vested in his Account,
terminates service and receives a distribution of the present value of his
entire nonforfeitable interest, then his forfeitable interest therein shall be
forfeited immediately; provided however, if the present value of the portion of
the distribution attributable to Employer contributions exceeds $5,000, then
there shall be no forfeiture hereunder unless the Participant has voluntarily
requested to receive such distribution.

(B) Restoration. Any amount that a Participant forfeited under (A) above shall
be restored, unadjusted for any gains or losses, if such Participant resumes
employment with the Employer covered by the Plan and if he repays to the Plan
the full amount of such distribution before the earlier of:

(i) his incurrence of a Break in Service, or

(ii) the end of the five-year period beginning with his resumption of employment
with an Employer covered by the Plan.

(C) Source of Restoration. Any restoration under (B) above shall be made from
available forfeitures before any other allocation thereof, and, if such
forfeitures are insufficient, then the Employer shall contribute the difference.

(D) Special Rule. A Participant, who has no vested interest in his Account and
who terminates service, shall be treated for purposes of (A) above as if he had
received a distribution of the present value of his entire nonforfeitable
interest as of the date of his termination of service. Such a Participant who
resumes employment with the Employer covered by the Plan before he incurs a
Break in Service, shall be treated under (B) above as if he had repaid to the
Plan the full amount of that distribution as of the date of his resumption of
employment.

(6) Forfeiture for Death After Separation from Service. If a Participant dies
after his termination of employment with the Employer and if the Administrator
has notice thereof, then any forfeitable portion of his Account shall be
forfeited.

6.2 Allocation of Forfeitures. Forfeitures occurring during a Plan Year, first,
shall be applied under Section 6.1(b)(5)(B) to the restoration of forfeitures
and then, to the reduction of the Employer’s contributions to the Plan.

6.3 Vesting Upon Termination or Partial Termination of the Plan or
Discontinuance of Contributions. Notwithstanding the provisions of Section 6.1,
upon the termination or partial termination of the Plan or the complete
discontinuance of contributions under the Plan, the amounts then credited to all
affected Participants’ Accounts shall be nonforfeitable.

 

6-4



--------------------------------------------------------------------------------

6.4 Unclaimed Benefits. Anything in the Plan to the contrary notwithstanding, if
a Participant or other person entitled to a benefit (including a benefit being
paid or payable under the Old Plan) has not been found within 5 years after such
payment becomes due, then such benefit shall be forfeited. However, if such
Participant or other person is thereafter located, then, no later than 60 days
after the date on which such Participant or other person is located, the
Employer shall contribute the amount of such benefit to the Plan, and such
contribution shall be used to restore such benefit retroactively and shall be in
the same amount as was payable at the time such benefit became due without any
adjustment for the time between the date such benefit became due and such
restoration.

 

6-5



--------------------------------------------------------------------------------

ARTICLE 7

INVESTMENT OF ACCOUNTS

7.1 Funding Policy and Method.

(a) Establishment. The Administrator shall establish, for the Plan, a funding
policy and method, which shall be consistent with the objectives of the Plan,
ERISA and any other applicable legal requirements and which shall identify the
Plan’s short-run and long-run financial needs with respect to liquidity and
investment growth, as the same may change from time to time. Such funding policy
shall be communicated as soon as practicable to those who are responsible for
investment of the Plan Assets.

(b) Funding Entity. The Plan Assets shall be held under and the benefits under
the Plan shall be funded through The Fifth Third Profit Sharing Trust as it may
be amended from time to time. The trust so established and maintained is and
shall be a part of the Plan. In addition, Plan Assets may be held under and the
benefits under the Plan may be funded through such other trusts as the Employer,
in its discretion, may establish or cause to be established or entered into for
the purposes of carrying out the Plan. The Employer shall determine the form and
terms of any such trust, from time to time, consistent with the objectives of
the Plan, ERISA and any other applicable legal requirements, and may remove any
trustee and select a successor trustee or trustees or may terminate any such
trust. Any such trust so established and maintained is and shall be a part of
the Plan.

(c) Investment Elections.

(1) Participant Investment Elections. Each Participant shall elect the manner in
which his Account, including any future contributions thereto, are to be
invested as provided in this Section 7.1(c). Neither the Administrator, the
Employer, nor the Trustee shall have any fiduciary responsibility in connection
with the Participant’s investment choices.

(A) Core Investment Funds. Each Participant may invest part or all of his
Account using such core investment funds as are made available under the Plan.
The Administrator shall direct the Trustee as to the core investment funds to be
made available, including the Fifth Third Stock Fund (as defined below).

(B) Self-Directed Brokerage Account. Each Participant also has the choice of
investing part or all of his Account under the self-directed brokerage account
arrangement made available under the Plan. Under this feature, the Participant
may choose from among a high number of investment options made available through
the brokerage arrangement. Neither the Administrator, the Employer, nor the
Trustee shall have any duty to determine the suitability or prudence of any of
the investment options available under the brokerage arrangement.

(2) Procedural. An investment election shall be made in such manner as the
Administrator shall direct. The Administrator may prescribe rules including
rules which limit the frequency of changes to elections, prescribe times for
making elections, regulate the amount or increment a Participant may allocate to
a particular fund or the self-directed brokerage

 

7-1



--------------------------------------------------------------------------------

account, require or allow an election (or election change) to relate only to
future contributions, specify how an election may apply to the subaccounts
within an Account and provide for the investment of an Account of a Participant
who fails to make an investment election.

7.2 Investment Adjustment. The Administrator shall account for the investments
and investment transactions attributable to each Account separately. Earnings or
losses on Plan Assets attributable to a particular Account shall be allocated
solely to that Account. All determinations of the investment adjustments under
this Section and under Section 7.3 below and any Appendix shall be made by the
Administrator, and such determinations when so made by the Administrator shall
be conclusive and shall be binding upon all persons.

7.3 Fifth Third Stock Fund.

(a) General. The Trustee shall segregate a portion of the Plan Assets into a
separate fund to be known as the “Fifth Third Stock Fund.” The Fifth Third Stock
Fund shall be invested primarily in shares of common stock of Fifth Third
Bancorp. The Fund may also be invested in short-term liquid investments to the
extent the Administrator or Trustee determines desirable to accommodate the
expected short-run liquidity needs of the Plan or Fund. The Trustee shall have
no discretionary authority to sell Fifth Third Bancorp shares or to refrain from
acquiring additional Fifth Third Bancorp shares with funds not held for
short-run liquidity needs. In the event of a merger or other corporate
transaction, the Fund may hold whatever assets that may be received.

(b) Investment Adjustment. The Plan Assets comprising the Fifth Third Stock Fund
shall be valued daily at fair market value and the Participants’ Accounts (and
appropriate subaccounts) shall be adjusted daily to reflect the change in value
of the Fifth Third Stock Fund.

(c) Voting of Employer Securities. To the extent a Participant’s Account (or any
subaccount) is invested in the Fifth Third Stock Fund, the Participant (or in
the event of his death, his Beneficiary) shall have the right to instruct the
Trustee in writing as to the manner in which the shares represented by his
interest in such Fund are to be voted at each annual or special meeting of the
shareholders of Fifth Third Bancorp and as to the manner in which any other
right relating to such stock is to be exercised. In the event that any
Participant (or Beneficiary) shall fail to instruct the Trustee, then the
Trustee shall vote such shares in the same ratio in which the total shares with
respect to which timely instructions were received were voted in such matters.

(d) ESOP Dividend Pass-Through Election. A Participant with an Account
(including any subaccount) invested in the Fifth Third Stock Fund (or in the
event of his death, his Beneficiary), shall have the right to elect, in
accordance with instructions or procedures of the Administrator, or its delegate
to either (1) leave such dividends in the Plan for reinvestment in common stock
of Fifth Third Bancorp under the Fifth Third Stock Fund or otherwise; or
(2) take the dividends in cash. This election shall be available with respect to
only those subaccounts (invested in the Fifth Third Stock Fund) in which the
Participant (or Beneficiary) is 100% vested.

7.4 Life Insurance. No life insurance shall be purchased under the Plan.

 

7-2



--------------------------------------------------------------------------------

7.5 Loans.

(a) Eligibility. Upon filing the proper application form with the Administrator
by a Participant, the Administrator may authorize and direct the Trustee on
behalf of the Plan, to grant a loan to such Participant from the Plan Assets,
subject to the conditions set forth below.

(b) Conditions. Loans under (a) above shall meet all of the following
requirements:

(1) Loans shall be made available to all Participants on a reasonably equivalent
basis; provided that loans shall not be available to Participants who are not
Employees (other than former Employees who are parties in interest within the
meaning of section 3(14) of ERISA).

(2) A Participant may borrow solely from his Section 401(k) Salary Deferral
Account, Old Kent Pre-Tax Account, Rollover Account, Old Kent Rollover/Transfer
Account and other subaccounts referred to in an Appendix to the extent
attributable to elective deferrals described in section 402(g)(3) of the Code or
rollover contributions.

(3) A Participant may have only one loan outstanding at any time.

(4) A Participant loan must be in an amount equal to at least $1,000.

(5) Loans shall not be made available to Highly Compensated Employees in an
amount greater than the amount made available to other Participants.

(6) Loans shall bear a reasonable rate of interest equal to the rate that the
Fifth Third Bank, in its lending business, would charge on a similar loan.

(7) Loans shall be adequately secured, which security shall, notwithstanding
Section 14.2, consist of an assignment of up to 50 percent of a borrowing
Participant’s nonforfeitable Account under the Plan. The Administrator may allow
such an assignment to consist solely of amounts not attributable to elective
deferrals described in section 402(g)(3) of the Code if such amounts would
constitute adequate security.

(8) Loans shall be repaid only by payroll withholding properly authorized by the
Participant; provided that the Administrator may allow complete prepayment
through other means; and provided further, a Participant who is on a leave of
absence may pay installments by personal check or other means to the extent his
pay (if any) is insufficient to meet the repayment schedule.

(9) No Participant loan shall exceed the limitations under (c) below.

(10) In the event of default, foreclosure on the Participant’s accrued
nonforfeitable benefit, to the extent used as security for the loan, will occur
after a distributable event occurs under the Plan. Events constituting default
shall be specified in the promissory note or security agreement to be executed
by the Participant.

 

7-3



--------------------------------------------------------------------------------

(c) Limitation on Amount. A loan under the Plan (when added to any other loans
outstanding under the Plan and any other plans taken into account under section
72(p)(2)(D) of the Code) to a Participant shall not exceed the lesser of:

(1) $50,000 reduced by the excess (if any) of—

(A) the highest outstanding balance of loans from the Plan (and other plans
taken into account) during the one-year period ending on the day before the date
on which such loan was made, over

(B) the outstanding balance of loans from the Plan (and other plans taken into
account) on the date such loan was made, or

(2) one-half of the nonforfeitable portion of the Participant’s Account.

(d) Distributable Event. Solely for purposes of foreclosure on the Participant’s
nonforfeitable Account, to the extent used as security for the loan, default on
a Participant’s note shall be deemed to be a distributable event for such a
Participant (in addition to the other distributable events under the Plan);
provided however, with respect to a Participant’s Section 401(k) Salary Deferral
Account, and any other amounts subject to the distribution limitations of
section 401(k)(2), to the extent used as security for the loan, such a default
shall be deemed a distributable event if, and only if, the Participant has
attained age 59-1/2.

(e) Repayment Period. Each loan, by its terms, shall be required to be repaid
within 5 years. In addition, loans shall be due and payable in full upon a
Participant’s termination of employment (except in the case of parties in
interest within the meaning of section 3(14) of ERISA) and such repayment need
not be through payroll withholding.

(f) Level Amortization. Each loan shall be subject to substantially level
amortization, with payments of principal and interest not less frequently than
quarterly, over the term of the loan.

(g) Earmarking. If a loan is made to a Participant pursuant to (a) above, then
his interest in other Plan Assets shall be reduced by the amount of the loan,
the loan shall be an investment of his Account, and interest and other amounts
allocable to such loan shall be allocated only to his Account.

(h) Effect of Default on Benefits. Upon a Participant’s death, if less than 100
percent of his Account is payable to his Surviving Spouse, then, in determining
the amount payable to the Surviving Spouse, the amount treated as payment in
satisfaction of any loan (including accrued interest) shall first be treated as
reducing the Account.

(i) Administration. The Administrator is authorized to administer the loan
program. Loans will be approved if the proper forms and documentation are
completed and delivered to the Administrator, the amount of the loan requested
does not exceed the limits specified in this Section, adequate security
authorized in this Section is delivered to the Trustee, and the other provisions
of this Section are satisfied. The Administrator is authorized to impose on a
Participant a reasonable administrative fee for his loan.

 

7-4



--------------------------------------------------------------------------------

7.6 Separately Allocable Plan Expenses. The Administrator may direct that any
expenses attributable to specific Participants’ Accounts due to investment
elections (including the self-directed brokerage account), loans, withdrawals,
distributions, domestic relations orders or any other reasons, be deducted
directly from the Account for which the expense was incurred to the extent paid
from Plan Assets.

 

7-5



--------------------------------------------------------------------------------

ARTICLE 8

WITHDRAWALS AND DISTRIBUTIONS

8.1 Hardship Withdrawals.

(a) Election. During his employment with the Employer, and subject to filing
such forms and following such time and other limitations as the Administrator
shall prescribe, a Participant may make withdrawals in the event of hardship
from his Section 401(k) Salary Deferral Account, except to the extent a loan is
secured by such subaccount; provided however, that the aggregate of any such
withdrawals from his Section 401(k) Salary Deferral Account shall not exceed the
aggregate of the compensation reduction contributions made on the Participant’s
behalf under Section 4.1 and any section 401(k) elective deferrals transferred
or merged into such subaccount from a Predecessor Plan.

(b) Hardship.

(1) General. For purposes of (a) above, “hardship” means an immediate and heavy
financial need of an Employee determined in accordance with (2) below. A
withdrawal based upon financial hardship cannot exceed the amount required to
satisfy that need (including taxes and penalties on the withdrawal) determined
in accordance with (3) below.

(2) Immediate and Heavy Financial Need. A withdrawal will be deemed to be made
on account of an immediate and heavy financial need of an Employee if and only
if the withdrawal is on account of:

(A) expenses for (or necessary to obtain) medical care that would be deductible
under section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

(B) purchase (excluding mortgage payments) of a principal residence of the
Employee;

(C) payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Employee, or
the Employee’s spouse, children, or dependents (as defined in section 152 of the
Code, without regard to Code section 152(b)(1), (b)(2) and (d)(1)(B));

(D) the need to prevent the eviction of the Employee from his principal
residence or foreclosure on the mortgage on the Employee’s principal residence;

(E) payments for burial or funeral expenses for the Employee’s deceased parent,
spouse, children or dependents (as defined in section 152 of the Code without
regarding to section 152(d)(1)(B) of the Code); or

(F) expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

 

8-1



--------------------------------------------------------------------------------

(3) Necessity of the Withdrawal. A withdrawal will be deemed necessary to
satisfy an immediate and heavy financial need if and only if the Administrator
relies on the Employee’s representations (unless the Administrator has actual
knowledge to the contrary) that the need cannot be relieved by any of the
following:

(A) reimbursement or compensation by insurance, or otherwise;

(B) reasonable liquidation of the Employee’s assets and the assets of the
Employee’s spouse and minor children (except for such assets which are held
under an irrevocable trust or under the Uniform Gifts to Minors Act) to the
extent such liquidation itself would not cause an immediate and heavy financial
need;

(C) discontinuance of compensation reduction contributions under Section 4.1 and
voluntary participant contributions under Section 4.5 by the Employee to the
Plan;

(D) available withdrawals and distributions (including distribution of ESOP
dividends under section 404(k) of the Code) or loans from all plans maintained
by the Employer or by another employer; or

(E) loans from banks or other commercial lenders.

In addition to such certification, the Employee’s section 401(k) contributions
under Section 4.1 shall be suspended for six months after receipt of the
hardship withdrawal.

(c) Time of Payment. Any withdrawal pursuant to this Section shall be payable in
a reasonable time (giving consideration to the nature of the Plan investments)
after the Trustee receives notice of such withdrawal.

8.2 Withdrawals from Certain Accounts.

(a) Election. During his employment with the Employer, and subject to filing
such forms and following such time and other limitations as the Administrator
shall prescribe, a Participant shall have the right to make withdrawals from his
After-Tax Account, Old Kent After-Tax Account, Rollover Account, Old Kent
Rollover/Transfer Account, Old Kent Matching Account, and his Ohio Company SIP
Matching Contribution Account, except to the extent a loan is secured by any
such subaccount.

(b) Time of Payment. Any withdrawal pursuant to this Section shall be payable in
a reasonable time (giving consideration to the nature of the Plan investments)
after the Trustee receives notice of such withdrawal.

8.3 Withdrawals on or After Attainment of Age 59-1/2.

(a) Election. During his employment with the Employer, and subject to filing
such forms and following such time and other limitations as the Administrator
shall prescribe, a Participant may make withdrawals from his Account (from such
subaccounts as he may elect) except to the extent a loan is secured thereby,
after his attainment of age 59-1/2.

 

8-2



--------------------------------------------------------------------------------

(b) Payment. Any withdrawal pursuant to this Section shall be payable in a
reasonable time (giving consideration to the nature of the Plan investments)
after the Trustee receives notice of such withdrawal.

(c) Limitations. The amount of any withdrawal from a subaccount may not exceed
the Participant’s vested and nonforfeitable interest in that subaccount.

8.4 Events of Distribution to Participants. A Participant’s benefit shall become
distributable to him on account of:

(a) termination of employment; or

(b) the date required under Section 8.6(c).

8.5 Amount of Payment. The amount of any payment under the Plan shall be based
on the nonforfeitable percentage of the Participant’s Account at the cash value
of the Plan Assets allocable to such Account, as said Plan Assets are converted
to cash (after taking into account all prior payments and/or withdrawals and the
allocation of all contributions to which the Participant is entitled).

8.6 Time of Payment to a Participant.

(a) General. Subject to (b), (c) and (d) below, distribution to a Participant
whose benefit has become distributable shall commence as soon as
administratively feasible after the Participant elects commencement of his
benefit.

(b) Participant Consent.

(1) General. If the value of a Participant’s nonforfeitable benefit under the
Plan exceeds $5,000 (including the value of a Participant’s Rollover Account and
other subaccounts specified in an Appendix attributable to rollover
contributions), then no part of such benefit may be distributed to him prior to
Normal Retirement Age unless he consents in writing to the distribution.

(2) Written Explanation. Effective for Plan Years beginning on or after
January 1, 2007, the Administrator shall provide to each Participant whose
consent is required under (1) above, no less than 30 days and no more than 180
days prior to the commencement of benefit payments, a written explanation of the
material features and relative values of the optional forms of benefit under the
Plan, and his right (if any) to defer receipt of the distribution, including the
consequences of failing to defer such receipt. A Participant may elect to
commence his distribution in less than thirty days (if administratively
feasible) from the date he is provided with the explanation provided he is
informed of his right to the 30-day period.

(3) Time of Consent. A Participant’s consent to a distribution must not be made
before he receives the written explanation under (2) above and, effective for
Plan Years beginning on or after January 1, 2007, must not be made more than 180
days before benefit payments commence.

 

8-3



--------------------------------------------------------------------------------

(c) Latest Date of Payment. The payment of a Participant’s distribution under
the Plan shall begin not later than the earlier of:

(1) the later of:

(A) the 60th day after the close of the Plan Year in which occurs the latest of

(i) the attainment by the Participant of Normal Retirement Age,

(ii) the 10th anniversary of the date on which the Participant commenced
participation in the Plan, or

(iii) the termination of the Participant’s service with the Employer and all
Affiliates; or

(B) such date as the Participant may elect (but not earlier than the consent of
a person if required under (c) above), or

(2) the April 1 of the calendar year following the later of

(A) the calendar year in which the Participant attains age 70-1/2 or

(B) the calendar year in which the Participant retires; provided however, this
subparagraph (B) shall not apply to a Participant who is a Five-Percent Owner.

With respect to a Participant who first becomes a Five-Percent Owner in a Plan
Year after the Plan Year ending in the calendar year in which he attains age
70-1/2, the calendar year in which such subsequent Plan Year ends shall be the
applicable time for purposes of subparagraph (B).

(d) Cash-Out Distributions. Any other provisions of the Plan to the contrary
notwithstanding, any amount payable to a Participant under the Plan shall be
paid in a single sum, provided that the value of the Participant’s
nonforfeitable benefit under the Plan (including the value of a Participant’s
Rollover Account and other subaccounts specified in an Appendix attributable to
rollover contributions), determined as of the date of distribution, does not
exceed $5,000, and such payment is made before payment otherwise begins. Such
single sum shall be paid as soon as administratively feasible after the amount
otherwise becomes distributable under the Plan.

In the event of such a mandatory distribution greater than $1,000, if the
Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly in accordance with Section 9.3, then the
Administrator will pay the distribution in a direct rollover to an individual
retirement plan designated by the Administrator.

 

8-4



--------------------------------------------------------------------------------

8.7 Restrictions on Section 401(k) Withdrawals and Distributions.
Notwithstanding any other provisions to the contrary, a Participant’s
Section 401(k) Salary Deferral Account, Qualified Non-Elective Contribution
Account, and any other portion of his Account attributable to compensation
deferral contributions under a section 401(k) feature of a Predecessor Plan
shall not be withdrawn or distributed earlier than one of the following:

(a) the Participant’s severance from employment;

(b) the Participant’s death;

(c) the Participant’s incurrence of a Disability;

(d) the termination of the Plan without the establishment or maintenance of
another defined contribution plan (other than an employee stock ownership plan
as defined in section 4975(e)(7) or 409(a) of the Code, a simplified employee
pension as defined in section 408(k) of the Code, a SIMPLE IRA plan as defined
in section 408(p) of the Code, a plan or contract that satisfies the
requirements of section 403(b) of the Code, or a plan that is described in
section 457(b) of the Code);

(e) to the extent provided in Article 8, attainment of age 59-1/2 or incurrence
of a hardship.

An event described in (d) shall qualify as an event allowing a withdrawal or
distribution only if the payment is in a lump sum.

8.8 Effect of Reemployment. If a Participant is reemployed by an Employer
subsequent to the commencement of a distribution to him under the Plan, then,
subject to Section 8.6(c), the payment of any unapplied amount from his Account
may be suspended at the election of the Participant during the period of such
reemployment and, if so suspended, then shall resume as of the first day of the
month following the termination of his reemployment.

 

8-5



--------------------------------------------------------------------------------

ARTICLE 9

FORM OF PAYMENT TO PARTICIPANTS

9.1 General.

(a) Withdrawals. Any in-service withdrawal made pursuant to Section 8.1, 8.2, or
8.3 shall be paid in a single sum. The single sum shall be payable in cash.
However, a Participant making an in-service withdrawal from his Old Kent Pre-Tax
Account, Old Kent After-Tax Account, Old Kent Matching Account or Old Kent
Rollover/Transfer Account, may elect to have whole shares of Fifth Third Bancorp
stock withdrawn to the extent the applicable subaccount is invested in the Fifth
Third Stock Fund. In the absence of a valid election by the date the withdrawal
is to be paid, the withdrawal shall be in cash.

(b) Distributions. The distribution to which a Participant is entitled shall,
subject to (c) below, be paid in such of the following forms as the Participant
elects:

(1) a single sum,

(2) periodic installments, not less frequently than annually, with any
installments remaining unpaid at the Participant’s death to be paid to his
Beneficiary, or

(3) with respect to Participants covered by an Appendix, such other form or
forms as are specified in the applicable Appendix.

For a distribution commencing on or after the Effective Date, if the Participant
elects periodic installments under (b)(2) above, any amount remaining unpaid at
the Participant’s death shall be paid in a single sum cash distribution as soon
as administratively feasible after the Participant’s death.

The foregoing are the exclusive forms of benefit available under the Plan.
References below to annuity forms of payment serve only to implement the minimum
distribution rules with respect to annuity forms (if any) that potentially could
be available to particular Participants under a future Appendix.

If a single sum payment is otherwise applicable, to the extent the Participant
has his Account invested in the Fifth Third Stock Fund, he may elect to have
whole shares of Fifth Third Bancorp stock distributed to him in accordance with
rules and procedures established by the Administrator, with the remainder of his
distribution in cash.

In the absence of a valid election by the date benefit payments are to commence,
the form of payout shall be a single sum cash distribution.

Periodic installments shall be in cash, and a periodic installment election
shall be irrevocable.

(c) Cash-Out Distributions. Any other provisions of the Plan to the contrary
notwithstanding, any amount payable to a Participant under the Plan shall be
paid in a single sum, provided that the value of the Participant’s
nonforfeitable benefit under the Plan,

 

9-1



--------------------------------------------------------------------------------

determined as of the date of distribution exceeds $5,000 (including the value of
a Participant’s Rollover Account and other subaccounts specified in an Appendix
attributable to rollover contributions), and such payment is made before payment
otherwise begins. Such single sum shall be paid as soon as administratively
feasible after the amount otherwise becomes distributable under the Plan.

9.2 Distributions under Predecessor Plans. The amount and form of any
distribution being paid or payable or forfeited under a Predecessor Plan to or
by a person, by reason of the occurrence of any event prior to the effective
date of the merger of such Predecessor Plan into the Plan, shall continue to be
subject to the provisions of such Predecessor Plan as in effect on the date of
such occurrence, unless otherwise expressly provided by the Plan.

9.3 Direct Rollover.

(a) General. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this Section, but subject
to such exceptions permitted by the Internal Revenue Service, a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

(b) Definitions.

(1) Eligible rollover distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under section 401(a)(9) of the Code; any hardship distribution; and
except as provided in (c) below, the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities).

(2) Eligible retirement plan. An eligible retirement plan is an individual
retirement account described in section 408(a) of the Code (including a Roth IRA
described in Section 408A of the Code effective for distributions after
December 31, 2007), an individual retirement annuity described in section 408(b)
of the Code, an annuity plan described in section 403(a) of the Code, or a
qualified trust described in section 401(a) of the Code, that accepts the
distributee’s eligible rollover distribution. An eligible retirement plan shall
also mean an annuity contract described in Section 403(b) of the Code and an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
accounts transferred into such plan from this Plan.

(3) Distributee. A distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic

 

9-2



--------------------------------------------------------------------------------

relations order, as defined in section 414(p) of the Code, are distributees with
regard to the interest of the spouse or former spouse. To the extent provided in
(d) below, a Beneficiary may also be an eligible distributee.

(4) Direct rollover. A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

(c) Modification of Definition of Eligible Rollover Distribution to Include
After-Tax Employee Contributions. For purposes of the direct rollover provisions
in Section 9.3, a portion of a distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in section 408(a) or (b) of the Code, or to a qualified plan described in
section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

(d) Distributions to Inherited Individual Retirement Plan of Nonspouse
Beneficiary. An individual who is a designated Beneficiary of an Employee and
who is not the surviving spouse may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an eligible
rollover distribution made pursuant to Article 10 paid directly to an individual
retirement plan specified by such Beneficiary in a direct rollover. For purposes
of this subsection (d), an individual retirement plan is an individual
retirement account described in section 408(a) of the Code or an individual
retirement annuity (other than an endowment contract) described in section
408(b) of the Code. To the extent a Beneficiary elects to make such a direct
rollover, the individual retirement plan shall be treated as an inherited
individual retirement account or individual retirement annuity (within the
meaning of section 408(d)(3)(C) of the Code), and section 401(a)(9)(B) of the
Code (other than clause (iv) thereof) shall apply to such plan.

For purposes of this subsection (d), to the extent provided in rules prescribed
by the Secretary of Treasury, a trust maintained for the benefit of one or more
designated Beneficiaries shall be treated in the same manner as an individual
who is a designated Beneficiary of an Employee.

(e) Roth 401(k) Account and Roth Rollover Account. A direct rollover of amounts
from a Roth 401(k) Account or Roth Rollover Account may be made only to another
Roth elective deferral account under an applicable retirement plan described in
section 402A(e)(1) of the Code or a Roth IRA described in section 408A of the
Code.

9.4 Minimum Distribution Requirements.

(a) General Rules.

(1) Effective Date. The provisions of this Section will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

9-3



--------------------------------------------------------------------------------

(2) Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan.

(3) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Treasury Regulations under section 401(a)(9) of the Code.

(4) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.

(b) Time and Manner of Distribution.

(1) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

(2) Death of Participant Before Distributions Begin. If the participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(A) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

(B) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, distributions to the designated Beneficiary may
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(C) Effective January 1, 2003, unless (A), (B) or (D) applies, the Participant’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

(D) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 9.4(b)(2), other than
Section 9.4(b)(2)(A), will apply as if the surviving spouse were the
Participant.

For purposes of this Section 9.4(b)(2) and Section 9.4(d), unless
Section 9.4(b)(2)(D) applies, distributions are considered to begin on the
Participant’s required beginning date. If Section 9.4(b)(2)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 9.4(b)(2)(A). If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date

 

9-4



--------------------------------------------------------------------------------

distributions are required to begin to the surviving spouse under
Section 9.4(b)(2)(A)), the date distributions are considered to begin is the
date distributions actually commence.

In the case of the death of a Participant on or after the Effective Date, then
notwithstanding anything to the contrary written above, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death, and distributions need not
commence before that date.

(3) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 9.4(c) and (d). If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of section 401(a)(9) of the Code and the Treasury
Regulations.

(c) Required Minimum Distributions During Participant’s Lifetime.

(1) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

(A) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

(B) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 9.4(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

(d) Required Minimum Distributions After Participant’s Death.

(1) Death On or After Date Distributions Begin.

(A) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

9-5



--------------------------------------------------------------------------------

(i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(ii) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(iii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(2) Death Before Date Distributions Begin.

(A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary,
minimum distributions may begin by December 31 of the calendar year immediately
following the calendar year of the Participant’s death. In such a case, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Section 9.4
(d)(1). The payment alternative in this paragraph (A) shall no longer be
available in the case of a Participant’s death on or after the Effective Date.

(B) Five-Year Rule. Effective January 1, 2003, if the Participant dies before
the date distributions begin, unless (A) or (C) applies, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 9.4(b)(2)(A), this Section 9.4(d)(2)
will apply as if the surviving spouse were the Participant.

 

9-6



--------------------------------------------------------------------------------

The payment alternative in this paragraph (C) shall no longer be available in
the case of a Participant’s death on or after the Effective Date.

(e) Definitions.

(1) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 2.9 of the Plan and is the designated Beneficiary under section
401 (a)(9) of the Code and section 1.401 (a)(9)- 1, Q&A-4, of the Treasury
Regulations.

(2) Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 9.4(b)(2). The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.

(3) Life Expectancy. Life expectancy as computed by use of the Single Life Table
in section 1.401(a)(9)-9 of the Treasury Regulations.

(4) Participant’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

(5) Required Beginning Date. The date specified in Section 8.6(c)(2) of the
Plan.

(f) Permitted Waiver of 2009 Distributions. A Participant or Beneficiary who
would be required to take a minimum distribution hereunder for the 2009
distribution calendar year shall not be required to take any distribution for
the 2009 distribution calendar year. Foregoing the 2009 required minimum
distribution shall have no effect on the determination of the required beginning
date for purposes of determining required minimum distributions for distribution
calendar years after 2009. The 5-year period described in section
401(a)(9)(B)(ii) of the Code (and the corresponding provisions of the Plan)
shall be determined without regard to calendar year 2009. The Administrator is
permitted (but not required) to treat a distribution for the 2009 distribution
calendar year as an eligible rollover distribution under Section 9.3.

 

9-7



--------------------------------------------------------------------------------

ARTICLE 10

DEATH BENEFITS

10.1 Death Benefit.

(a) Entitlement. Upon the death of a Participant, prior to the application of
his Account for his benefit and after receipt by the Administrator of proof of
such Participant’s death in a form it determines to be proper, his Beneficiary
shall be entitled to a benefit equal to:

(1) the nonforfeitable percentage of such Participant’s Account at the cash
value of the Plan Assets allocable to such Account as said Plan Assets are
converted to cash; plus

(2) any nonforfeitable contributions made by or on behalf of such Participant
not yet credited to his Account; minus

(3) any payments to and/or withdrawals by such Participant not yet debited to
his Account.

(b) Payment of Death Benefits. Death benefits under (a) above shall, subject to
Section 9.4, be payable to a Participant’s Beneficiary in such of the following
forms as the Participant or Beneficiary elects:

(1) a single sum cash distribution,

(2) periodic installment payments in cash, not less frequently than annually,
with any installments remaining unpaid at the Beneficiary’s death to be paid to
the Participant’s remaining Beneficiary, or

(3) with respect to Participants (and their Beneficiaries) covered by an
Appendix, such other form or forms (if any) of death benefit as are specified in
the applicable Appendix.

Subject to Section 9.4, distribution of death benefits under (a) above shall
commence at such time as the Participant or Beneficiary elects and, unless
administratively impractical, shall first be available for distribution within
90 days after the Participant’s death. In the case of the death of a Participant
on or after the Effective Date, periodic installment payments under
Section 10.1(b)(2) must be completed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

The foregoing are the exclusive forms of death benefit under (a) above available
under the Plan. References in Section 9.4 to annuity forms of payment serve only
to implement the minimum distribution rules with respect to annuity forms of
death benefit that potentially could be available to particular Beneficiaries
under a future Appendix to the Plan.

 

10-1



--------------------------------------------------------------------------------

ARTICLE 11

ADMINISTRATION

 

11.1 Administrator.

(a) Named Fiduciary. The Administrator shall be a “Named Fiduciary” for the
Plan.

(b) Responsibilities. The Administrator shall discharge its responsibilities
with respect to the Plan in accordance with the documents and instruments
governing the Plan insofar as such documents and instruments are consistent with
the provisions of title I of ERISA.

(c) Powers. In addition to the powers which are expressly provided in the Plan,
the Administrator shall have the power and authority in its sole, absolute and
uncontrolled discretion to control and manage the operation and administration
of the Plan and shall have all powers necessary to accomplish these purposes
including, but not limited to the following:

(1) the power to determine who is a Participant;

(2) the power to determine allocations, balances, and nonforfeitable percentages
with respect to Participants’ Accounts;

(3) the power to determine when, to whom, in what amount, and in what form
distributions are to be made; and

(4) such powers as are necessary, appropriate or desirable to enable it to
perform its responsibilities, including the power to establish rules,
regulations and forms with respect thereto.

Benefits under this Plan will be paid only if the Administrator decides in its
discretion that the applicant is entitled to them.

 

11.2 Procedures for Delegation.

(a) Delegations. The Administrator or the Board may delegate to one or more
persons or entities certain of the Administrator’s fiduciary responsibilities
(other than duties involving the management or control of the Plan Assets) under
an arrangement whereby it shall have the opportunity for such periodic review of
the delegate’s performance as is appropriate under the circumstances and at such
times and in such manner as it may choose for the purpose of its evaluation of
continuing such designation and delegation and whereby it can promptly terminate
the delegate’s services.

(b) Advisors. The Administrator shall have the right to employ one or more
persons or entities to render advice with regard to any responsibility it has
under the Plan.

(c) Claims Review Committee. The Administrator shall create a Claims Review
Committee and shall appoint such individuals to serve on that Committee as it
deems appropriate

 

11-1



--------------------------------------------------------------------------------

from time to time. The Claims Review Committee shall have the duty and power, in
its sole, absolute and uncontrolled discretion to administer the initial claims
procedure under Section 11.4 and the claim review procedure under Section 11.5.
The Claims Review Committee shall have sole, absolute and uncontrolled
discretion to decide all claims under the initial claims procedure and under the
claim review procedure and its decisions shall be binding on all parties.

(d) Removal, Resignation, and Vacancies. A holder of a delegated position of
fiduciary responsibility (including an individual member of a group holding such
position) may be removed therefrom at any time and without cause by the person
or entity making the delegation and may resign at any time upon prior written
notice to such person or entity. Vacancies in any such positions created by
removal, resignation, death or other cause may be filled by such person or
entity or the fiduciary responsibilities for such position may be retained
and/or redelegated by such person or entity.

11.3 Miscellaneous Administration Provisions.

(a) Administrative Expenses. The Employer may pay the reasonable expenses of
administering the Plan, including any expenses incident to the functioning of
the Administrator and the professional fees of any consultants or advisors with
respect to the Plan; provided however, any expenses not so paid by the Employer
shall be paid from the Plan Assets; and provided further, no person who already
receives full-time pay from the Employer shall receive any compensation from the
Plan, except for reimbursement of expenses properly and actually incurred.

(b) Indemnification. The Employer may indemnify, through insurance or otherwise,
some or all of the fiduciaries with respect to the Plan against claims, losses,
damages, expenses and liabilities arising from their performance of their
responsibilities under the Plan.

(c) Interpretations. All interpretations of the Plan and questions concerning
its administration and application as determined by the Administrator in its
sole, absolute and uncontrolled discretion shall be binding on all persons
having an interest under the Plan.

(d) Uniform and Non-Discriminatory Application. All determinations and actions
under the Plan shall be uniformly and consistently applied in a
non-discriminatory manner to all persons under similar circumstances.

(e) Qualified Domestic Relations Order Procedures. The Administrator shall
establish reasonable procedures to determine the qualified status, under section
414(p) of the Code, of domestic relations orders and to administer distributions
under such qualified orders.

(f) Effectiveness of Elections, etc. An election, designation, request or
revocation provided for in the Plan shall be made in writing and shall not
become effective until it has been properly filed with the Administrator.

(g) Written Records. The Administrator shall maintain all such books of account
and other records and data as are necessary for the proper performance of its
responsibilities under the Plan.

 

11-2



--------------------------------------------------------------------------------

(h) Administration Consistent with ERISA and the Code. The Plan is intended to
comply with the provisions of ERISA and of the Code, and the Plan shall be
interpreted and administered consistently with such provisions and with the
applicable regulations and rulings thereunder.

(i) Service in More Than One Fiduciary Capacity. Any person or entity may serve
in more than one fiduciary capacity for the Plan, including service both as
Administrator and as trustee.

11.4 Initial Claims Procedure.

(a) Claim.

(1) Filing. In order to present a complaint regarding the nonpayment of a Plan
benefit or a portion thereof (a “Claim”), a Participant or beneficiary under the
Plan (a “Claimant”) or his duly authorized representative must file such Claim
by mailing or delivering a writing stating such Claim to the department,
officer, or employee responsible for employee benefit matters of the Employer.

(2) Acknowledgment. Upon such receipt of a Claim, the Claims Review Committee
shall furnish to the Claimant a written acknowledgment which shall inform such
Claimant of the time limit set forth in (b)(1) below and of the effect, pursuant
to (b)(3) below, of failure to decide the Claim within such time limit.

(b) Initial Decision.

(1) Time Limit. The Claims Review Committee shall decide upon a Claim within a
reasonable period of time after receipt of such Claim; provided however, that
such period shall in no event exceed 90 days, unless special circumstances
require an extension of time for processing. If such an extension of time for
processing is required, then the Claimant shall, prior to the termination of the
initial 90-day period, be furnished a written notice indicating such special
circumstances and the date by which the Claims Review Committee expects to
render a decision. In no event shall an extension exceed a period of 90 days
from the end of the initial period.

(2) Notice of Denial. If the Claim is wholly or partially denied, then the
Claims Review Committee shall furnish to the Claimant, within the time limit
applicable under (1) above, a written notice setting forth in a manner
calculated to be understood by the Claimant:

(A) the specific reason or reasons for such denial;

(B) specific reference to the pertinent Plan provisions on which such denial is
based;

(C) a description of any additional material or information necessary for such
Claimant to perfect his Claim and an explanation of why such material or
information is necessary; and

 

11-3



--------------------------------------------------------------------------------

(D) appropriate information as to the steps to be taken if such Claimant wishes
to submit his Claim for review pursuant to Section 11.5, including notice of the
time limits set forth in Section 11.5(b)(2).

(3) Deemed Denial for Purposes of Review. If a Claim is not granted and if,
despite the provisions of (1) and (2) above, notice of the denial of a Claim is
not furnished within the time limit applicable under (1) above, then the
Claimant may deem such Claim denied and may request a review of such deemed
denial pursuant to the provisions of Section 11.5.

11.5 Claim Review Procedure.

(a) Claimant’s Rights. If a Claim is wholly or partially denied under
Section 11.4, then the Claimant or his duly authorized representative shall have
the following rights:

(1) to obtain, subject to (b) below, a full and fair review by the Claims Review
Committee;

(2) to review pertinent documents; and

(3) to submit issues and comments in writing.

(b) Request for Review.

(1) Filing. To obtain a review pursuant to (a) above, a Claimant entitled to
such a review or his duly authorized representative shall, subject to (2) below,
mail or deliver a written request for such a review (a “Request for Review”) to
the department, officer, or employee responsible for employee benefit matters of
his Employer.

(2) Time Limits for Requesting a Review. A Request for Review must be mailed or
delivered within 60 days after receipt by the Claimant of written notice of the
denial of the Claim or within such longer period as is reasonable and related to
the nature of the benefit which is the subject of the Claim and to other
attendant circumstances.

(3) Acknowledgment. Upon such receipt of a Request for Review, the Claims Review
Committee shall furnish to the Claimant a written acknowledgment which shall
inform such Claimant of the time limit set forth in (c)(1) below and of the
effect, pursuant to (c)(3) below, of failure to furnish a decision on review
within such time limit.

(c) Decision on Review.

(1) Time Limit.

(A) General. If, pursuant to (b) above, a review is requested, then, except as
otherwise provided in (B) below, the Claims Review Committee or its delegate
(but only if such delegate has been given the authority to make a final decision
on the Claim) shall make a decision promptly and no later than 60 days after
receipt of the Request for Review; except that, if special circumstances require
an extension of time for processing, then the decision shall be made as soon as
possible but not later than 120 days after receipt of the Request

 

11-4



--------------------------------------------------------------------------------

for Review. The Claims Review Committee must furnish the Claimant written notice
of any extension prior to its commencement.

(B) Regularly Scheduled Meetings. Anything to the contrary in (A) above
notwithstanding, if the decision on review is to be made by a committee which
holds regularly scheduled meetings at least quarterly, then its decision on
review shall be made no later than the date of the meeting which immediately
follows the receipt of the Request for Review; provided however, if such Request
for Review is received within 30 days preceding the date of such meeting, then
such decision on review shall be made no later than the date of the second
meeting which follows such receipt; and provided further that, if special
circumstances require a further extension of time for processing, and if the
Claimant is furnished written notice of such extension prior to its
commencement, then such decision on review shall be rendered no later than the
third meeting which follows such receipt.

(2) Notice of Decision. The Claims Review Committee or its delegate shall
furnish to the Claimant, within the time limit applicable under (1) above, a
written notice setting forth in a manner calculated to be understood by the
Claimant:

(A) the specific reason or reasons for the decision on review; and

(B) specific reference to the pertinent Plan provisions on which the decision on
review is based.

(3) Deemed Denial. If, despite the provisions of (1) and (2) above, the decision
on review is not furnished within the time limit applicable under (1) above,
then the Claimant shall be deemed to have exhausted his remedies under the Plan
and he may deem the Claim to have been denied on review.

 

11-5



--------------------------------------------------------------------------------

ARTICLE 12

AMENDMENT AND TERMINATION

12.1 Amendment and Termination.

(a) Right to Amend or Terminate. Fifth Third Bank reserves the right to amend or
terminate the Plan in accordance with the procedures set forth in (b) below, and
each other Employer irrevocably delegates such power to Fifth Third Bank. The
power to amend and terminate shall include, but not be limited to, the power to
merge other plans into this Plan, the power to accept transfers of assets and
benefits from other plans, the power to determine the terms of any such merger
or transfer; and the power to add, modify or delete an Appendix and to otherwise
determine the terms and conditions applicable to any other Employer.

(b) (1) Amendment Procedure. Any amendment of the Plan shall be by action of The
Fifth Third Bank Pension, Profit Sharing and Medical Plan Committee or the
Chairman of such Committee. If an amendment is being made by the Committee, it
must be approved by a majority of the members of the Committee as constituted at
the time of adoption of the amendment. Any amendment may be given retroactive
effect as determined by said Committee or the Chairman. An amendment may be
evidenced in such manner as said Committee or Chairman shall determine. If the
amendment is approved by the Committee, such evidence may include (but shall not
be limited to) a written resolution signed by a majority of the members of the
Committee or minutes of a meeting of the Committee reflecting approval by a
majority of the members.

(2) Termination Procedure. Any termination of the Plan shall be by action of The
Fifth Third Bank Pension and Profit Sharing Committee. Any termination must be
approved by a majority of the members of the Committee as constituted at the
time of adoption of the termination; and any such termination may be given
retroactive effect as determined by said Committee. A termination may be
evidenced in such manner as said Committee shall determine, and such evidence
may include (but shall not be limited to) a written resolution signed by a
majority of the members of the Committee or minutes of a meeting of the
Committee reflecting approval by a majority of the members.

(c) Conditions on Amendments and Termination.

(1) Accrued Benefit.

(A) General. No amendment to the Plan shall be effective to the extent that it
has the effect of reducing a Participant’s accrued benefit, except as permitted
under section 412(c)(8) of the Code.

(B) Treatment of Certain Amendments. For purposes of (A) above, an amendment
which has the effect, with respect to benefits attributable to service before
the amendment, of -

 

12-1



--------------------------------------------------------------------------------

(i) eliminating or reducing an early retirement benefit or a retirement-type
subsidy or

(ii) (except as otherwise provided by Treasury Regulations) eliminating an
optional form of benefit shall be treated as reducing accrued benefits. In the
case of a retirement-type subsidy, the preceding sentence shall apply only with
respect to a Participant who satisfies (either before or after the amendment)
the preamendment conditions for the subsidy.

(2) Changes in Vesting Schedule. No amendment shall reduce the nonforfeitable
percentage of a Participant’s accrued benefit (determined as of the later of the
date such amendment is adopted or the date such amendment becomes effective).

12.2 Distribution of Plan Assets Upon Termination of the Plan. If the Plan is
terminated, then distributions and withdrawals shall continue to be made as
provided in the Plan; provided however, subject to Article 8, the Administrator
may cause Participants’ Accounts to be paid to them, pursuant to the provisions
of Article 9, on account of such termination of the Plan.

 

12-2



--------------------------------------------------------------------------------

ARTICLE 13

TOP-HEAVY RULES

13.1 Definitions. For purposes of this Article 13, the following terms shall
have the following meanings:

(a) “Aggregation Group” means:

(1) each qualified plan or simplified employee pension of the Employer or an
Affiliate in which a Key Employee is a participant,

(2) each other plan of the Employer or an Affiliate which enables any plan
described in (1) above to meet the requirements of section 401(a)(4) or 410 of
the Code,

(3) any other plan or plans which the Employer elects to include provided that
the group would continue to meet the requirements of sections 401(a)(4) and 410
of the Code with such plan or plans being taken into account, and

(4) any other plan which would have been included in the foregoing had it not
terminated.

(b) “Determination Date,” with respect to any Plan Year for the Plan, means the
last day of the preceding Plan Year (or, in the case of the first Plan Year of
the Plan, the last day of such Plan Year).

(c) “Determination Period” means, with respect to any Plan Year, the five Plan
Years ending on the Determination Date with respect to such Plan Year.

(d) “Key Employee,” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $160,000 (as adjusted under section 416(i)(l) of the Code) a
Five-Percent Owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with section
416(i)(l) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.

(e) “Present Value” means, with respect to a defined benefit plan, the present
value based on the interest and mortality rates specified under the applicable
defined benefit plan for purposes of computing the Top-Heavy Ratio. The
actuarial assumptions used for all plans within the same Aggregation Group must
be the same.

(f) “Top-Heavy Plan” means the Plan, with respect to any Plan Year after 1983,
if the Top-Heavy Ratio exceeds 60 percent.

 

13-1



--------------------------------------------------------------------------------

(g) “Top-Heavy Ratio” means, for the Plan or an Aggregation Group of which the
Plan is a part, a fraction, the numerator of which is the sum of defined
contribution account balances and the Present Values of defined benefit accrued
benefits for all Key Employees and the denominator of which is the sum of
defined contribution account balances and the Present Values of defined benefit
accrued benefits for all participants. The Top-Heavy Ratio shall be determined
in accordance with section 416 of the Code and the applicable regulations
thereunder, including, without limitation, the provisions relating to rollovers
and the following provisions:

(1) The value of account balances under the Plan will be determined as of the
Determination Date with respect to the applicable Plan Year.

(2) The value of account balances and accrued benefits under plans aggregated
with the Plan shall be calculated with reference to the determination dates
under such plans that fall within the same calendar year as the applicable
Determination Date under the Plan.

(3) The value of account balances and the present value of accrued benefits will
be determined as of the most recent valuation date that falls within or ends
with the 12-month period ending on the applicable determination date, except as
provided in section 416 of the Code and the regulations thereunder for the first
and second plan years of a defined benefit plan.

(4) A simplified employee pension shall be treated as a defined contribution
plan; provided however, at the election of the Employer, the Top-Heavy Ratio
shall be computed by taking into account aggregate employer contributions in
lieu of the aggregate of the accounts of employees.

(5) Distributions (including distributions under a terminated plan which had it
not been terminated would have been included in the Aggregation Group) within
the 1-year period ending on a Determination Date shall be taken into account. In
the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “5-year period” for “1-year period.”

(6) Defined contribution account balances shall be adjusted to reflect any
contribution not actually made as of a Determination Date but required to be
taken into account on that date under section 416 of the Code and the
regulations thereunder.

(7) Deductible voluntary contributions shall not be included.

(8) There shall be disregarded the account balances and accrued benefits of a
Participant

(A) who is not a Key Employee but who was a Key Employee in a prior Plan Year or

(B) who has not performed services for the employer maintaining the plan at any
time during the 1-year period ending on the Determination Date.

 

13-2



--------------------------------------------------------------------------------

(9) The accrued benefit of a Participant other than a Key Employee shall be
determined (A) under the method, if any, which uniformly applies for accrual
purposes under all defined benefit plans of the Employer, or (B) if there is no
such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of section 411(b)(1)(C) of the
Code.

(h) “Valuation Date,” with respect to a Determination Date under the Plan, means
the Accounting Date coinciding with such Determination Date.

13.2 Minimum Contribution.

(a) General. For any Plan Year for which the Plan is a Top-Heavy Plan, the
Employer contribution and forfeitures (excluding compensation reduction
contributions under Section 4.1) allocated on behalf of any Participant who is
not a Key Employee and who is an Employee on the last day of the Plan Year shall
not be less than such Participant’s Section 415 Compensation times the lesser of
(1) three percent (3%) or (2) the largest percentage of such contributions and
forfeitures (including compensation reduction contributions under Section 4.1),
expressed as a percentage of Section 415 Compensation, allocated on behalf of
any Key Employee for that Plan Year. For these purposes, “Section 415
Compensation” shall mean the first $245,000 (as adjusted by the Secretary of
Treasury in accordance with section 401(a)(17) of the Code) of a Participant’s
Section 415 Compensation (as defined in Section 5.1(d)). This minimum
contribution shall be made even though, under other Plan provisions, the
Participant would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation for the year because the Participant received
compensation of less than a stated amount.

Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of section 401(m) of
the Code.

(b) Participants Also Covered Under Defined Benefit Plan. If a Participant who
is not a Key Employee and who is an Employee on the last day of the Plan Year
also participates in one or more defined benefit plans which are part of the
same Aggregation Group as the Plan, and if such defined benefit plan or plans do
not satisfy the minimum benefit requirements of section 416 of the Code with
respect to such Participant, then, with respect to such Participant, “five
percent (5%)” shall be substituted for “the lesser of (1) three percent (3%) or
(2) the largest percentage of such contributions and forfeitures (including
contributions under Section 4.1) expressed as a percentage of Section 415
Compensation, allocated on behalf of any Key Employee for that Plan Year” in
(a) above.

 

13-3



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

 

14.1 Construction.

(a) Article and Section References. Except as otherwise indicated by the
context, all references to Articles or Sections in the Plan refer to Articles or
Sections of the Plan. The titles thereto are for convenience of reference only
and the Plan shall not be construed by reference thereto.

(b) Gender and Number. As used in the Plan, except when otherwise indicated by
the context, the genders of pronouns and the singular and plural numbers of
terms shall be interchangeable.

14.2 Assignment or Alienation of Benefits.

(a) General. Except as provided in (b) below and section 401(a)(13)(C) of the
Code, benefits provided under the Plan may not be anticipated, assigned (either
at law or in equity), alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process. Except as provided in the
foregoing, if any attempt shall be made to reach the beneficial interest of any
Participant or beneficiary by legal process not preempted by ERISA, the
Administrator may suspend any rights of distribution which any Participant or
beneficiary may have, and may direct that such person’s beneficial interest
hereunder be paid over or applied for the benefit of such person, or for the
benefit of dependents of such person, as the Administrator shall determine.

(b) QDRO.

(1) General. Notwithstanding (a) above, benefits shall be paid in accordance
with the applicable requirements of any domestic relations order which is a
qualified domestic relations order (as defined in section 206(d) of ERISA or
section 414(p) of the Code); and provided further that benefits shall be paid
pursuant to any domestic relations order entered before January 1, 1985 if
either the Plan is paying benefits pursuant to such order on such date or the
Administrator elects to treat such order as a qualified domestic relations
order.

(2) Immediate Single Sum Distribution. If a qualified domestic relations order
so provides, the Alternate Payee’s entire benefit shall be paid as soon as
administratively feasible after the Administrator’s receipt of the order,
determination of its qualified status and determination of the amount payable
thereunder. Otherwise, payment shall be made only at such time as the
Participant’s benefit would otherwise be payable or as provided in section
414(p) of the Code.

(3) Alternate Payee’s Beneficiary. In the event an Alternate Payee who is
entitled to a benefit hereunder pursuant to a qualified domestic relations order
dies prior to the receipt of the entire benefit due, the Alternate Payee’s
remaining benefit shall be payable to the Alternate Payee’s beneficiary
designated in the order or on a form specified by the Administrator and received
by the Administrator prior to the Alternate Payee’s death. In the event there is
no

 

14-1



--------------------------------------------------------------------------------

designated beneficiary to receive any such amount, then such amount shall be
payable to the estate of the Alternate Payee.

(4) Alternate Payee Defined. “Alternate Payee” shall have the meaning given in
section 414(p)(8) of the Code.

14.3 Data.

(a) Obligation to Furnish. Each person who participates or claims benefits under
the Plan shall furnish to the Administrator, any trustee, or any insurance
company involved in the funding of the benefits under the Plan, such signatures,
documents, evidence, or information as the Administrator, such trustee, or such
insurance company shall consider necessary or desirable for the purpose of
administering the Plan.

(b) Mistakes or Misstatements. In the event of a mistake or a misstatement as to
any item of such information, as is furnished pursuant to (a) above, which has
an effect on the amount of benefits to be paid under the Plan, or in the event
of a mistake or misstatement as to the amount of payments to be made to a person
entitled to receive a benefit under the Plan, the Administrator shall cause such
amounts to be withheld or accelerated, as shall in its judgment accord to such
person the payment to which he is properly entitled under the Plan.

14.4 Employment Relationship.

(a) No Enlargement of Rights. Except as otherwise provided by law or legally
enforceable contract, the establishment of the Plan or of any fund or any
insurance contract thereunder, any amendment of the Plan, participation in the
Plan, or the payment of any benefits under the Plan, shall not be construed as
giving any person whomsoever any legal or equitable claims or rights against any
Employer, or its officers, directors, or shareholders, as such, or as giving any
person the right to be retained in the employment of any Employer.

(b) Employer’s Rights. The right of an Employer to discipline or discharge an
employee shall not be affected by reason of any of the provisions of the Plan.

14.5 Merger or Transfer of Plan Assets. In the case of any merger or
consolidation of the Plan with, or transfer of assets or liabilities of the Plan
to, any other plan, each Participant in the Plan shall (if the surviving plan
terminated immediately after the merger, consolidation, or transfer) be entitled
to receive a benefit which is equal to or greater than the benefit he would have
been entitled to receive immediately before the merger, consolidation, or
transfer (if the Plan had then terminated). In the case of a transfer to another
plan of any Section 401(k) Salary Deferral Account or any other portion of an
Account subject to the 401(k) restrictions on distributions, such a transfer may
take place only if it is reasonably concluded that the transferee plan contains
the restrictions described in Section 8.7.

14.6 Incompetency or Disability. Each person to whom a distribution is payable
under the Plan shall be conclusively presumed to be mentally competent and not
under a disability that renders him unable to care for his affairs, until the
date on which the Administrator receives a written notice, in a form and manner
acceptable to the Administrator, indicating that a guardian, conservator, or
other party legally vested with the care of the person or the estate of such
person

 

14-2



--------------------------------------------------------------------------------

has been appointed by a court of competent jurisdiction, and any payment of a
distribution due thereafter shall be made to the same, provided that proper
proof of his appointment and continuing qualification is furnished in a form and
manner acceptable to the Administrator. The Administrator shall not be required
to look to the application of any such payment so made.

14.7 Nontransferability of Annuities. Any annuity contract distributed from the
Plan must be nontransferable.

14.8 USERRA and HEART Act. Notwithstanding any provision of the Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Section 414(u) of the Code.
Upon the death of any Participant who dies on or after January 1, 2007, while on
a leave of absence to perform qualified military service with reemployment
rights described in Code section 414(u), the Participant’s Beneficiary shall be
entitled to any additional benefits (other than benefit accruals related to the
period of qualified military service) that would be provided under the Plan had
the Participant died as an active Employee, in accordance with section
401(a)(37) of the Code.

14.9 Governing Law. The Plan and all rights and duties under the Plan shall be
governed, construed and administered in accordance with the laws of the State of
Ohio, except as governed separately by or preempted by federal law.

14.10 Severability. In case any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Plan, and this Plan shall be construed and
interpreted as if such illegal or invalid provision had never been a part of it.

IN WITNESS WHEREOF, FIFTH THIRD BANK has caused this Plan, as supplemented by
the Appendices hereto, to be executed this 20 day of December, 2010.

 

FIFTH THIRD BANK BY:   /s/ Paul L. Reynolds

 

14-3



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX I

PREDECESSOR EMPLOYER INDEX

Service crediting and/or other substantive provisions are applicable with
respect to the following predecessor employers in the Appendices indicated:

 

Predecessor Employer

  

Service

Crediting

under

Appendix

   Other Substantive
Provisions under
Appendix

ACI Merchant Services, Inc.

   II   

Bank of Ashland (and affiliates)

   II   

Bank One, National Association

   II   

Boone State Bank

   IV    IV

Capital Holdings, Inc.

(and Capital Bank, N.A.)

   II   

Card Management Corporation

   XXII    XXII

CitFed Bancorp, Inc. (and subsidiaries)

   XIV    XIV

Citizens Heritage Bank, National Association

   II   

CNB Bancshares, Inc.

(and Civitas Bank and other subsidiaries)

   XVI    XVI

Commercial National Bank

   II    II

Cumberland Federal Savings Bank

   VII    VII

Decatur County Bank

   II   

Enterprise Federal Savings Bank

(and Enterprise Federal Bancorp, Inc.)

   XV    XV

Falls Savings Bank, FSB

   IX    IX

First Charter Corporation (and subsidiaries)

   XXV    XXV

First Horizon National Corporation (and First Tennessee Bank National
Association)

   II   

First-Mason Bank

   III    III

First National Bankshares of Florida, Inc. (and subsidiaries)

   XXI    XXI

First Nationwide Bank, a Federal Savings Bank (fka California Federal)

   XI    XI

First Ohio Bancshares, Inc.

(and First National Bank of Toledo and other subsidiaries)

   VI    VI

Franklin Financial Corporation (and subsidiaries)

   XX    XX

Freedom Bank

   II   

Gateway Leasing Corporation

   II   

Great Lakes National Bank, Ohio, N. A.

   II   

 

AI-1



--------------------------------------------------------------------------------

 

Predecessor Employer

  

Service

Crediting

under

Appendix

   Other
Substantive
Provisions
under
Appendix

Heartland Capital Management, Inc.

   II   

Integrated Delivery Technologies, Inc.

   II   

Kentucky Enterprise Bank, FSB

(and Kentucky Enterprise Bancorp, Inc.)

   II   

Mutual Federal Savings Bank

   VIII    VIII

NBD Bancorp, Inc.

   X    X

New Palestine Bank

   V    V

The Ohio Company (and subsidiaries)

   XII    XII

Old Kent Financial Corporation (and subsidiaries)

   XVIII    XVIII

Ottawa Financial Corporation (and AmeriBank)

   XVII    XVII

Peoples Bank Corporation of Indianapolis (and subsidiaries)

   II   

R-G Crown Bank, FSB

   XXIV    XXIV

Resource Management, Inc.

(dba Maxus Investment Group)

   II   

Skipjack Financial Services, Inc. and Transactive Ecommerce Solutions, Inc.

   II   

South Florida Bank (and South Florida Bank Holding Corporation)

   II   

State Savings Bank (and affiliates)

   XIII    XIII

Strongsville Savings Bank (and Emerald Financial Corp)

   II   

USB, Inc.

   XIX    XIX

Vanguard Financial Company

   II   

W. Lyman Case & Company

   II and XXIII    XXIII

 

AI-2



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX II

Service Crediting for Certain Predecessor Employers

1. Predecessor Employers. The crediting of Service under this Appendix shall
apply only to those Employees described below.

 

  (i) CITIZENS HERITAGE BANK, NATIONAL ASSOCIATION. Employees of Citizens
Heritage Bank, National Association (“Citizens”) who became Employees on
March 31, 1988 in connection with Citizens’ adoption of the Old Plan on that
date shall be credited with Service under Section 2.53 of the Plan for their
service with Citizens.

 

  (ii) COMMERCIAL NATIONAL BANK. Employees of Commercial National Bank
(“Commercial”) who became Employees on or before August 1, 1988 in connection
with the merger of Commercial into the Fifth Third Bank of Northwestern Ohio,
National Association, shall be credited with Service under Section 2.53 of the
Plan for their service with Commercial.

 

  (iii) DECATUR COUNTY BANK. Employees of Decatur County Bank (“Decatur”) who
became Employees on September 23, 1988 in connection with Decatur County Bank’s
adoption of the Plan, shall be credited with Service under Section 2.53 of the
Plan for their service with Decatur.

 

  (iv) KENTUCKY ENTERPRISE BANK, FSB. Employees of Kentucky Enterprise Bank, FSB
and Kentucky Enterprise Bancorp, Inc. who became Employees on or before
March 15, 1996 in connection with the merger of Kentucky Enterprise Bancorp,
Inc. into Fifth Third Bancorp shall be credited with Service under Section 2.53
of the Plan for their service with Kentucky Enterprise Bank, FSB and Kentucky
Enterprise Bancorp, Inc.

 

  (v) GATEWAY LEASING CORPORATION, an Ohio Corporation. Former employees of
Gateway Leasing Corporation (“Gateway”) who became Employees on or before
June 7, 1997 in connection with The Fifth Third Leasing Company’s Asset Purchase
Agreement with Gateway shall be credited with Service under Section 2.53 of the
Plan for their service with Gateway.

 

  (vi) GREAT LAKES NATIONAL BANK, OHIO, N.A. Former employees of Great Lakes
National Bank, Ohio, N.A. (“Great Lakes”) who became Employees on or before
September 26, 1997 in connection with the Employer’s acquisition of certain
assets of Great Lakes shall be credited with Service under Section 2.53 of the
Plan for their service with Great Lakes.

 

AII - 1



--------------------------------------------------------------------------------

  (vii) BANK ONE, NATIONAL ASSOCIATION. Former employees of Bank One, National
Association (“Bank One”) who became Employees on or before October 16, 1998 in
connection with Fifth Third Bank of Southern Ohio’s acquisition of certain
assets of Bank One shall be credited with Service under Section 2.53 of the Plan
for their service with Bank One.

 

  (viii) BANK OF ASHLAND. Employees of Ashland Bankshares, Inc. or Bank of
Ashland, Inc. (a subsidiary of Ashland Bankshares, Inc.) who became Employees on
or before April 16, 1999 in connection with the merger of Bank of Ashland, Inc.
and Fifth Third Bank, Ohio Valley, shall be credited with Service under
Section 2.53 of the Plan for their service with Ashland Bankshares, Inc. or Bank
of Ashland, Inc.

 

  (ix) SOUTH FLORIDA BANK AND SOUTH FLORIDA BANK HOLDING CORPORATION. Employees
of South Florida Bank or South Florida Bank Holding Corporation who became
Employees of an Employer as a result of the mergers of South Florida Bank into
Fifth Third Bank, Florida or South Florida Bank Holding Corporation into Fifth
Third Bancorp and who were Employees of an Employer on the first business day
after the Effective Time shall be credited with Service under Section 2.53 of
the Plan for their service with South Florida Bank or South Florida Bank Holding
Corporation.

 

  (x) STRONGSVILLE SAVINGS BANK AND EMERALD FINANCIAL CORP. Employees of The
Strongsville Savings Bank or Emerald Financial Corp., who became Employees of an
Employer as a result of the mergers of The Strongsville Savings Bank into Fifth
Third Bank, Northwestern Ohio N.A. or Emerald Financial Corporation into Fifth
Third Bancorp and who were Employees of an Employer on the first business day
after August 6, 1999, shall be credited with Service under Section 2.53 of the
Plan for their service with The Strongsville Savings Bank and Emerald Financial
Corp.

 

  (xi) ACI MERCHANT SERVICES, INC. Employees of ACI Merchant Services, Inc.
(“ACI”) who became Employees on October 2, 2000 in connection with the merger of
ACI into Midwest Payment Systems, Inc. shall be credited with Service under
Section 2.53 of the Plan for their service with ACI.

 

  (xii) PEOPLES BANK CORPORATION OF INDIANAPOLIS. Each Peoples Bank Employee who
was an Employee of an Employer on January 1, 2000 (and who was an employee of
any subsidiary of Fifth Third Bancorp on the first business day after the merger
of Peoples Bank Corporation of Indianapolis into Fifth Third Bancorp), shall be
credited with Service under Section 2.53 of the Plan for his service with
Peoples Bank Corporation of Indianapolis, Peoples Bank & Trust Company and any
other subsidiary of Peoples Bank Corporation of Indianapolis. “Peoples Bank
Employee” means an individual who, immediately prior to the merger of Peoples
Bank Corporation of Indianapolis into Fifth Third Bancorp, was employed by
Peoples Bank Corporation of Indianapolis, or any subsidiary of Peoples Bank
Corporation of Indianapolis.

 

AII - 2



--------------------------------------------------------------------------------

  (xiii) HEARTLAND CAPITAL MANAGEMENT, INC. Individuals who were Employees of
Heartland Capital Management, (“Heartland”) on February 4, 2000 became
Participants on February 4, 2000. In addition to the Service credited under
Section 2.53 for the period that Heartland has been an Affiliate, each
individual who was an Employee of Heartland on February 4, 2000 (and who was an
employee of Heartland on the first business day after the day Heartland became
an Affiliate) shall be credited with Service under Section 2.53 of the Plan for
his service with Heartland prior to its having become an Affiliate.

 

  (xiv) INTEGRATED DELIVERY TECHNOLOGIES, INC. Employees of Integrated Delivery
Technologies, Inc. who become Employees as of the effective time of the merger
of Integrated Delivery Technologies, Inc. and Midwest Payment Systems East, Inc.
in connection with such merger, shall be credited with Service under
Section 2.53 of the Plan for their service with Integrated Delivery
Technologies, Inc.

 

  (xv) RESOURCE MANAGEMENT, INC. (dba MAXUS INVESTMENT GROUP). Employees of
Resource Management, Inc. or any of its subsidiaries, who became Employees on
January 2, 2001 in connection with the merger of Resource Management, Inc, into
Fifth Third Bancorp shall be credited with Service under Section 2.53 of the
Plan for their service with Resource Management, Inc. or its subsidiaries.

 

  (xvi) CAPITAL HOLDINGS, INC. Employees of Capital Holdings, Inc. or Capital
Bank, N.A. who became Employees on or before the effective time of the merger of
Capital Holdings, Inc. and Fifth Third Bancorp (i.e., the close of business on
March 9, 2001) in connection with such merger, shall be credited with Service
under Section 2.53 of the Plan for their service with Capital Holdings, Inc. or
Capital Bank, N.A.

 

  (xvii) W. LYMAN CASE & COMPANY. Employees of W. Lyman Case & Company (“WLC”)
who became Employees on the date WLC became an Affiliate of Fifth Third Bank in
connection with such affiliation, shall be credited with Service under
Section 2.53 of the Plan for their service with WLC for the period prior to the
date WLC became an Affiliate of Fifth Third Bank.

 

  (xviii) VANGUARD FINANCIAL COMPANY. Employees of Vanguard Financial Company
who became Employees as of the effective time of the merger of Vanguard
Financial Company into Fifth Third Bancorp, shall be credited with Service under
Section 2.53 of the Plan for their service with Vanguard prior to such merger.

 

  (xix)

FIRST HORIZON NATIONAL CORPORATION. Former employees of First Horizon National
Corporation (or First Tennessee Bank National Association) (together “First
Horizon”), who became Employees on or before May 3, 2008 in connection with
Fifth Third Bancorp’s (and Fifth Third Bank’s) acquisition of

 

AII - 3



--------------------------------------------------------------------------------

  certain assets of First Horizon, shall be credited with Service under
Section 2.53 of the Plan for their service with First Horizon.

 

  (xx) FREEDOM BANK. Former employees of Freedom Bank, who became Employees on
December 22, 2008 in connection with Fifth Third Bank’s acquisition of certain
assets of Freedom Bank, shall be credited with Service under Section 2.53 of the
Plan for their service with Freedom Bank.

 

  (xxi) SKIPJACK FINANCIAL SERVICES, INC. AND TRANSACTIVE ECOMMERCE SOLUTIONS,
INC. Former employees of Skipjack Financial Services, Inc. or Transactive
Ecommerce Solutions, Inc., who became Employees on April 1, 2009 in connection
with Fifth Third Bank’s acquisition of certain assets of Skipjack Financial
Services, Inc. and Transactive Ecommerce Solutions, Inc., shall be credited with
Service under Section 2.53 of the Plan for their service with Skipjack Financial
Services, Inc. and Transactive Ecommerce Solutions, Inc.

However, Section 3.4 of the Plan shall continue to apply. As such,
notwithstanding such crediting of Service, an Employee who falls into an
ineligible class of Employees, as described in Section 3.4, shall not be
eligible to Participate in the Plan, or to make or receive allocations of
contributions or forfeitures under the Plan.

2. Crediting of Service. Service with the predecessor employers described in
paragraph 1 above shall be credited to such Employees specified in paragraph 1
above under rules comparable to those under Section 2.53 of the Plan.

 

AII - 4



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX III

THE FIRST-MASON BANK EMPLOYEES’ PROFIT SHARING PLAN

Effective December 31, 1982, The First-Mason Bank Employees’ Profit Sharing Plan
(the “First-Mason Plan”) was merged into the Plan. The First-Mason Plan, as in
effect prior to January 29, 1982, is a Predecessor Plan such that service taken
into account under The First-Mason Plan shall count as Service under
Section 2.53 under this Plan. The portion of a Participant’s Account
attributable to his accrued benefit under the First-Mason Plan shall be
reflected in the appropriate subaccount(s) in this Plan, as determined by the
Administrator.

 

AIII - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX IV

BOONE STATE BANK PROFIT SHARING PLAN

1. Predecessor Plan. Effective December 31, 1986 (the “Merger Date”), the Boone
State Bank Profit Sharing Plan (the “Boone State Plan”) was merged into the
Plan. The Boone State Plan is a Predecessor Plan such that service taken into
account under the Boone State Plan shall count as Service under Section 2.53
under this Plan.

2. Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the Boone State Plan was previously accounted for under
this Plan in a separate Boone State Account. Any amounts remaining in a
Participant’s Boone State Account are now reflected in his Prior Plan Employer
Contribution Account.

 

AIV - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

NEW PALESTINE BANK EMPLOYEES’ 401(k) PLAN

APPENDIX V

1. Predecessor Plan. Effective December 31, 1989 (the “Merger Date”), the New
Palestine Bank Employees’ 401(k) Plan (the “New Palestine Plan”) merged into the
Plan. The New Palestine Plan is a Predecessor Plan such that service taken into
account under the New Palestine Plan shall count as Service under Section 2.53
under this Plan.

2. Accounting. Effective as of the Merger Date, amounts in a Participant’s
“Salary Savings Account,” “Regular Account” and “Rollover Account” under the New
Palestine Plan were reflected in this Plan in the same Participant’s
Section 401(k) Salary Deferral Account, “New Palestine Account” (a prior
subaccount in this Plan), and Rollover Account, respectively. Any amounts
remaining in a Participant’s New Palestine Account are now reflected in his
Prior Plan Employer Contribution Account.

 

AV-1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX VI

FIRST OHIO BANCSHARES, INC. STOCK PURCHASE, 401(k) AND SAVINGS PLAN

1. Predecessor Plan. Effective January 1, 1990, the First Ohio Bancshares, Inc.
Stock Purchase, 401(k) and Savings Plan (the “First Ohio Plan”) became a
Predecessor Plan such that service taken into account under the First Ohio Plan
shall count as Service under Section 2.53 under this Plan.

2. Accounting. Under the applicable provisions of the Old Plan, trust-to-trust
transfers were made on behalf of certain Participants from the First Ohio Plan
to the Plan with the transfers reflected in the appropriate subaccounts under
this Plan. Any amounts remaining in a Participant’s “Toledo Matching Account” (a
prior subaccount in this Plan) are now reflected in his Prior Plan Employer
Contribution Account.

 

AVI - I



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX VII

FINANCIAL INSTITUTIONS THRIFT PLAN,

AS ADOPTED BY THE CUMBERLAND FEDERAL SAVINGS BANK

1. Predecessor Plan. Effective August 27, 1994, the Financial Institutions
Thrift Plan, as adopted by The Cumberland Federal Savings Bank (“The Cumberland
Plan”), became a Predecessor Plan such that service taken into account under the
Cumberland Plan shall count as Service under Section 2.53 under this Plan.

2. Accounting. In accordance with the terms of The Cumberland Plan and as
directed by the Administrator, certain Participants with accounts in The
Cumberland Plan elected to transfer those accounts and related plan assets to
this Plan. Amounts in a Participant’s “Regular Account,” “401(k) Account” and
“Rollover Account” under The Cumberland Plan initially were reflected in this
Plan in the same Participant’s “Cumberland Regular Account,” “Cumberland
401(k) Account,” and “Cumberland Rollover Account” respectively (all prior
subaccounts in this Plan). Any amounts remaining in a Participant’s Cumberland
Regular Account, Cumberland 401(k) Account and Cumberland Rollover Account are
now reflected in his After-Tax Account, Section 401(k) Salary Deferral Account
and Rollover Account, respectively.

 

AVII - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX VIII

MUTUAL FEDERAL SAVINGS BANK RETIREMENT SAVINGS PLAN

1. Predecessor Plan. Effective as of the date the Administrator determined (the
“Merger Date”), the Mutual Federal Savings Bank Retirement Savings Plan merged
into the Plan. The Mutual Federal Savings Bank Retirement Savings Plan (the
“Mutual Federal Plan”) is a Predecessor Plan such that service taken into
account under the Mutual Federal Plan shall count as Service under Section 2.53
under this Plan.

2. Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the Mutual Federal Plan was previously accounted for under
this Plan in a “Mutual Federal Discretionary Contribution Account” (attributable
to any discretionary employer contributions and forfeitures allocated to the
Participant under the Mutual Federal Plan), a “Mutual Federal 401(k) Account”
(attributable to a Participant’s “Elective Deferral Contributions” under the
Mutual Federal Plan), a “Mutual Federal Matching Contribution Account”
(attributable to any “Matching Contributions” allocated to the Participant under
the Mutual Federal Plan) and a “Mutual Federal Rollover Account” (attributable
to a Participant’s “Rollover Contributions” under the Mutual Federal Plan).

Any amounts remaining in a Participant’s Mutual Federal Discretionary
Contribution Account or Mutual Federal Matching Contribution Account are now
reflected in his Prior Plan Employer Contribution Account. Any amounts remaining
in a Participant’s Mutual Federal 401(k) Account and Mutual Federal Rollover
Account are now reflected in his Section 401(k) Salary Deferral Account and
Rollover Account, respectively.

 

AVIII - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX IX

FALLS SAVINGS BANK, FSB SALARY SAVINGS PLAN

1. Predecessor Plan. Effective as of April 30, 1996 (the “Merger Date”), the
Falls Savings Bank, FSB Salary Savings Plan (the “Fall Savings Plan”) merged
into the Plan. The Falls Savings Plan is a Predecessor Plan such that service
taken into account under the Falls Savings Plan shall count as Service under
Section 2.53 under this Plan.

2. Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the Falls Savings Plan was previously accounted for under
this Plan in a “Falls Savings Discretionary Contribution Account” (attributable
to any discretionary employer contributions allocated to the Participant under
the Falls Savings Plan), a “Falls Savings 401(k) Account” (attributable to a
Participant’s “Elective Contributions” under the Falls Savings Plan), a “Falls
Savings Rollover Account” (attributable to a Participant’s “Rollover
Contributions” under the Falls Savings Plan) and a “Falls Savings Matching
Contribution Account” (attributable to any “Matching Contributions” allocated to
the Participant under the Falls Savings Plan).

Any amounts remaining in a Participant’s Falls Savings Discretionary
Contribution Account or Falls Savings Matching Contribution Account are now
reflected in his Prior Plan Employer Contribution Account. Any amounts remaining
in a Participant’s Falls Savings 401(k) Account or Falls Savings Rollover
Account are now reflected in his Section 401(k) Salary Deferral Account and
Rollover Account, respectively.

 

AIX- 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX X

NBD BANCORP, INC. EMPLOYEES’ SAVINGS AND INVESTMENT PLAN

1. Predecessor Plan. Upon the transfer referred to in paragraph 2 below, the NBD
Bancorp, Inc. Employees’ Savings and Investment Plan (the “NBD Plan”) became a
Predecessor Plan solely with respect to each Participant who had amounts
transferred from the NBD Plan to this Plan pursuant to paragraph 2 below such
that service taken into account under the NBD Plan for such Participants shall
count as Service under Section 2.53 under this Plan.

2. Accounting. As of the transfer date determined by the Administrator,
Participants who were Employees of an Employer on such transfer date and who had
accounts in the NBD Plan had those accounts and related plan assets transferred
to this Plan. Amounts in a Participant’s “Participant Contribution Account,”
“Matching Contribution Account” and “Rollover Account” under the NBD Plan
initially were reflected in this Plan in the same Participant’s “NBD Participant
Contribution Account,” “NBD Matching Contribution Account” and “NBD Rollover
Account,” respectively (all prior subaccounts in the Plan). Any amounts
remaining in a Participant’s NBD Participant Contribution Account, NBD Matching
Contribution Account and NBD Rollover Account are now reflected in his
Section 401(k) Salary Deferral Account, Prior Plan Employer Contribution Account
and Rollover Account, respectively.

 

AX- 1



--------------------------------------------------------------------------------

FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XI

CALIFORNIA FEDERAL EMPLOYEES’ INVESTMENT PLAN

1. Past Service Credit. Upon the transfer referred to in paragraph 2 below from
the California Federal Employees’ Investment Plan (formerly known as the First
Nationwide Employees’ Investment Plan) (the “Cal Fed Plan”), each Participant
who had amounts transferred from the Cal Fed Plan to this Plan pursuant to
paragraph 2 below was credited with Service under Section 2.53 of the Plan for
the Participant’s service with First Nationwide Bank, a Federal Savings Bank
(“FNB”). Service with FNB shall be determined under rules comparable to those
under Section 2.53 of the Plan.

2. Accounting. As of the transfer date determined by the Administrator,
Participants who were Employees of an Employer on the fifth business day before
the transfer date and who had accounts in the Cal Fed Plan had those accounts
and related plan assets transferred to this Plan.

Amounts in a Participant’s “Prior Plan Salary Deferral Account,” “Company
Matching Account” and “Prior Plan Matching Account,” “Profit Sharing Account,”
“Rollover Account” and “Prior Plan After-Tax Account” under the Cal Fed Plan,
initially were reflected in this Plan in the same Participant’s “Cal Fed Salary
Deferral Account,” “Cal Fed Company Matching Account, “Cal Fed Profit Sharing
Account,” “Cal Fed Rollover Account” and “Cal Fed After-Tax Account,”
respectively (all prior subaccounts in this Plan).

Any amounts remaining in a Participant’s Cal Fed Company Matching Account and
Cal Fed Profit Sharing Account are now reflected in his Prior Plan Employer
Contribution Account. Any amounts remaining in a Participant’s Cal Fed Salary
Deferral Account, Cal Fed Rollover Account and Cal Fed After-Tax Account are now
reflected in his Section 401(k) Salary Deferral Account, Rollover Account and
After-Tax Account, respectively.

 

AXI-1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XII

FIFTH THIRD/THE OHIO COMPANY

AND

FIFTH THIRD INSURANCE AGENCY CORPORATION

 

1. Past Service Credit.

(a) Ohio Company Employees. For purposes of this Appendix, “Ohio Company
Employee” means an individual who, immediately prior to the effective time of
the merger of The Ohio Company and Fifth Third Securities, Inc., was employed by
The Ohio Company or any of its subsidiaries and who became an Employee as of the
effective time of such merger. “Ohio Company Employee” also means an individual
who would have met the foregoing criteria except for the fact that he became an
Employee prior to that time but in connection with the merger of The Ohio
Company and Fifth Third Securities, Inc.

(b) Past Service Credit and Eligibility. Ohio Company Employees shall be
credited with Service under Section 2.53 of the Plan for their service with The
Ohio Company and any of its subsidiaries. Service with The Ohio Company and its
subsidiaries shall be determined under rules comparable to those under
Section 2.53 of the Plan. In no event shall there be any duplication of service
for the same period.

2. Trust-to-Trust Transfer from The Ohio Company Profit Sharing Plan. As of the
transfer date determined by Fifth Third Bank, individuals who had “Accounts” in
The Ohio Company Profit Sharing Plan had those Accounts and related plan assets,
except for any portion in the “Individual Direction Fund” in The Ohio Company
Profit Sharing Plan, transferred to this Plan. Amounts transferred from a
Participant’s “Profit Sharing Account” under The Ohio Company Profit Sharing
Plan initially were reflected in the same Participant’s “Ohio Company Profit
Sharing Account” under this Plan. Any amounts remaining in a Participant’s Ohio
Company Profit Sharing Account are now reflected in his Prior Plan Employer
Contribution Account.

3. Merger of The Ohio Company Salary Investment Plan into the Plan.

(a) Predecessor Plan. Effective as of July 1, 1999 (the “Merger Date”), The Ohio
Company Salary Investment Plan merged into the Plan. The Ohio Company Salary
Investment Plan is a Predecessor Plan; provided, however, there shall be no
duplication of Service for the same period of time, by reason of the crediting
of Service under paragraph 1 above and the crediting of service under
Section 2.53(a)(4) by reason of the designation of the Predecessor Plan.

 

AXII - 1



--------------------------------------------------------------------------------

(b) Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under The Ohio Company Salary Investment Plan was previously
accounted for under this Plan in an “Ohio Company SIP 401(k) Account”
(attributable to his “Deferral Contributions” under The Ohio Company Salary
Investment Plan), an “Ohio Company SIP Rollover Account” (attributable to a
Participant’s rollover contributions (if any) under The Ohio Company Salary
Investment Plan), and an “Ohio Company SIP Matching Contribution Account”
(attributable to any “Matching Contributions” allocated to the participant under
The Ohio Company Salary Investment Plan).

Any amounts remaining in a Participant’s Ohio Company SIP 401(k) Account or Ohio
Company SIP Rollover Account are now reflected in his Section 401(k) Salary
Deferral Account and Rollover Account, respectively. The Ohio Company SIP
Matching Contribution Account remains as a separate subaccount under the Plan.

 

AXII - 2



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XIII

STATE SAVINGS BANK, CENTURY BANK

AND

STATE SAVINGS BANK, F.S.B.

1. Past Service Credit.

(a) State Savings Employees. For purposes of this Appendix, “State Savings
Employee” means an individual who, immediately prior to June 19, 1998, was
employed by State Savings Bank, Century Bank or State Savings Bank, F.S.B. and
who became an Employee as of June 19, 1998. “State Savings Employee” also means
an individual who would have met the foregoing criteria except for the fact that
he became an Employee prior to June 19, 1998 but in connection with the
acquisition of State Savings Company and subsidiaries by Fifth Third Bancorp.

(b) Past Service Credit and Eligibility. State Savings Employees shall be
credited with Service under Section 2.53 of the Plan for their service with
State Savings Company and any of its subsidiaries. Service with State Savings
Company and its subsidiaries shall be determined under rules comparable to those
under Section 2.53 of the Plan. In no event shall there be any duplication of
service for the same period.

2. Merger of the State Savings Bank Profit Sharing Plan into the Plan.

(a) Merger Date. Effective as of October 1, 1999 (the “Merger Date”), the State
Savings Bank Profit Sharing Plan (the “State Savings Plan”) merged into the
Plan. The State Savings Plan is a Predecessor Plan; provided, however, there
shall be no duplication of Service for the same period of time, by reason of the
crediting of Service under paragraph 1 above and the crediting of service under
Section 2.53(a)(4) by reason of the designation of the Predecessor Plan.

(b) Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the State Savings Plan was previously accounted for under
this Plan in a “State Savings Employee Pre-Tax Contribution Account”
(attributable to a Participant’s “Employee Pre-Tax Contribution Account” under
the State Savings Plan), a “State Savings Employer Matching Contribution
Account” (attributable to a Participant’s “Employer Matching Contribution
Account” under the State Savings Plan), a “State Savings Employer Nonelective
Contribution Account” (attributable to a Participant’s “Employer Nonelective
Contribution Account” under the State Savings Plan), a “State Savings Employee
After-Tax Contribution Account” (attributable to a Participant’s “Employee
After-Tax Contribution Account” under the

 

AXIII-1



--------------------------------------------------------------------------------

State Savings Plan) and a “State Savings Rollover Contribution Account”
(attributable to a Participant’s “Rollover Contribution Account” under the State
Savings Plan).

Any amounts remaining in a Participant’s State Savings Employer Matching
Contribution Account and State Savings Employer Nonelective Contribution Account
are now reflected in his Prior Plan Employer Contribution Account. Any amounts
remaining in a Participant’s State Savings Employee Pre-Tax Contribution
Account, State Savings Employee After-Tax Contribution Account and State Savings
Rollover Contribution Account are now reflected in his Section 401(k) Salary
Deferral Account, After-Tax Account and Rollover Account, respectively.

 

AXIII-2



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XIV

CITIZENS FEDERAL BANK, F.S.B.

1. Past Service Credit.

(a) CitFed Employees. For purposes of this Appendix, “CitFed Employee” means an
individual who, immediately prior to June 26, 1998, was employed by CitFed
Bancorp, Inc. or any of its subsidiaries and who became an Employee as of
June 26, 1998. “CitFed Employee” also means an individual who would have met the
foregoing criteria except for the fact that he became an Employee prior to
June 26, 1998 but in connection with the acquisition of CitFed Bancorp, Inc. and
subsidiaries by Fifth Third Bancorp.

(b) Past Service Credit and Eligibility. CitFed Employees shall be credited with
Service under Section 2.53 of the Plan for their service with CitFed Bancorp,
Inc. and its subsidiaries. Service with CitFed Bancorp, Inc. and its
subsidiaries shall be determined under rules comparable to those under
Section 2.53 of the Plan. In no event shall there be any duplication of service
for the same period.

2. Merger of the Citizens Federal Bank, F.S.B. and Related Companies Amended and
Restated Savings and Investment 401 (k) Plan into the Plan.

(a) Merger Date. Effective as of October 1, 1999 (the “Merger Date”), the
Citizens Federal Bank, F.S.B. and Related Companies Amended and Restated Savings
and Investment 401(k) Plan (the “Citizens Federal Plan”) merged into the Plan.
The Citizens Federal Plan is a Predecessor Plan; provided, however, there shall
be no duplication of Service for the same period of time, by reason of the
crediting of Service under paragraph 1 above and the crediting of service under
Section 2.53(a)(4) by reason of the designation of the Predecessor Plan.

(b) Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the Citizens Federal Plan was previously accounted for
under this Plan in a “Citizens Federal Participant’s Elective Account”
(attributable to a “Participant’s Elective Account” under the Citizens Federal
Plan), a “Citizens Federal Participant’s Account” (attributable to a
“Participant’s Account” and “Restricted Stock Account” under the Citizens
Federal Plan) and a “Citizens Federal Participant’s Rollover Account”
(attributable to a “Participant’s Rollover Account” under the Citizens Federal
Plan).

Any amounts remaining in a Participant’s Citizens Federal Participant’s Elective
Account, Citizens Federal Participant’s Account and Citizens Federal
Participant’s Rollover Account are now reflected in his Section 401(k) Salary
Deferral Account, After-Tax Account and Rollover Account, respectively.

 

AXIV-1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XV

ENTERPRISE FEDERAL SAVINGS BANK

AND

ENTERPRISE FEDERAL BANCORP, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

1. Past Service Credit.

(a) Enterprise Federal Employees. For purposes of this Appendix, “Enterprise
Federal Employee” means an individual who, immediately prior to May 14, 1999,
was employed by Enterprise Federal Savings Bank or Enterprise Federal Bancorp,
Inc. and who became an Employee as of May 14, 1999. “Enterprise Federal
Employee” also means an individual who would have met the foregoing criteria
except for the fact that he became an Employee prior to May 14, 1999 but in
connection with the merger of Enterprise Federal Savings Bank and Enterprise
Federal Bancorp into Fifth Third Bank and Fifth Third Bancorp.

(b) Past Service Credit and Eligibility. Enterprise Federal Employees shall be
credited with Service under Section 2.53 of the Plan for their service with
Enterprise Federal Savings Bank, Enterprise Federal Bancorp, Inc. and any
predecessor employer for which Enterprise Federal Savings Bank has credited
service. Such Service shall be determined under rules comparable to those under
Section 2.53 of the Plan. The transition rules in Section 2.53 (a)(4) of the
Plan shall have no effect with respect to Enterprise Federal Employees. In no
event shall there be any duplication of service for the same period.

2. Merger of Enterprise Federal ESOP into the Plan.

(a) Merger Date. Effective as of July 31, 1999 (the “Plan Merger Date”), the
Enterprise Federal Bancorp, Inc. Employee Stock Ownership Plan (the “Enterprise
ESOP”) merged into the Plan. The Enterprise ESOP is a Predecessor Plan;
provided, however, there shall be no duplication of Service for the same period
of time, by reason of the crediting of Service under paragraph 1 above and the
crediting of service under Section 2.53(a)(4) by reason of the designation of
the Predecessor Plan.

(b) Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the Enterprise ESOP was previously accounted for under
this Plan in an “Enterprise ESOP Account” (which was attributable to his
“Company Stock Account” under the Enterprise ESOP). Any amounts remaining in a
Participant’s Enterprise ESOP Account are now reflected in his Prior Plan
Employer Contribution Account.

 

AXV-1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XVI

CNB BANCSHARES, INC.

AND

SUBSIDIARIES

1. Past Service Credit.

(a) CNB Employee. For purposes of this Appendix, “CNB Employee” means an
individual who, immediately prior to the merger of CNB Bancshares, Inc. into
Fifth Third Bancorp, was employed by CNB Bancshares, Inc., or any subsidiary of
CNB Bancshares, Inc.

(b) Past Service Credit and Eligibility. Each CNB Employee who was an Employee
of an Employer on January 1, 2000 (and who was an employee of any subsidiary of
Fifth Third Bancorp on the first business day after the merger of CNB
Bancshares, Inc. into Fifth Third Bancorp), shall be credited with Service under
Section 2.53 of the Plan for his service with CNB Bancshares, Inc., Civitas Bank
(now know as Fifth Third Bank, Indiana), Wedgewood Partners, Inc., Civitas
Insurance and any other subsidiary of CNB Bancshares, Inc. Such Service shall be
determined under rules comparable to those under Section 2.53 of the Plan. In no
event shall there be any duplication of service for the same period.

2. Merger of the Citizens Incentive Savings Plan into the Plan.

(a) Merger Date. Effective as of August 24, 2001 (the “Merger Date”), the
Citizens Incentive Savings Plan (the “CISP”) merged into the Plan. The CISP is a
Predecessor Plan; provided, however, there shall be no duplication of Service
for the same period of time, by reason of the crediting of Service under
paragraph 1 above and the crediting of service under Section 2.53(a)(4) by
reason of the designation of the Predecessor Plan.

(b) Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the CISP is accounted for under this Plan as follows:

(1) Amounts attributable to an “Employee Deferral Account” under the CISP are
reflected in the Section 401(k) Salary Deferral Account in this Plan.

(2) Amounts attributable to an “Employer Matching Contribution Account” under
the CISP were previously reflected in the “CISP Matching Contribution Account”
(a prior subaccount in this Plan). Any amounts remaining in a Participant’s CISP
Matching Contribution Account are now reflected in his Prior Plan Employer
Contribution Account.

(3) Amounts attributable to an “Employer Discretionary Contribution Account”
under the CISP were previously reflected in the “CISP Discretionary Contribution

 

AXVI-1



--------------------------------------------------------------------------------

Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s CISP Discretionary Contribution Account are now reflected in his
Prior Plan Employer Contribution Account.

(4) Amounts attributable to an “Employee Rollover Contribution Account” under
the CISP are reflected in the Rollover Account in this Plan.

(5) Amounts attributable to a “Merger Account” under the CISP were previously
reflected in the “CISP Merger Account” (a prior subaccount in this Plan) Any
amounts remaining in a Participant’s CISP Merger Account are now reflected in
his Prior Plan Employer Contribution Account.

 

AXVI-2



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XVII

OTTAWA FINANCIAL CORPORATION

AND SUBSIDIARIES

1. Past Service Credit.

(a) Ottawa Employee. Effective as of the “Effective Time” as defined in the
Affiliation Agreement between Ottawa Financial Corporation and Fifth Third
Bancorp (the “Company Merger Date”), Ottawa Financial Corporation merged into
Fifth Third Bancorp and its subsidiary, AmeriBank, merged into Fifth Third Bank,
Indiana. For purposes of this Appendix, “Ottawa Employee” means an individual
who, immediately prior to the Company Merger Date, was employed by Ottawa
Financial Corporation or any subsidiary of Ottawa Financial Corporation.

(b) Past Service Credit and Eligibility. Effective as of the Company Merger
Date, Ottawa Employees shall be credited with Service under Section 2.53 of the
Plan for their service with Ottawa Financial Corporation, its subsidiaries and
any predecessor employer for which Ottawa Financial Corporation or its
subsidiaries have credited service. Such Service shall be determined under rules
comparable to those under Section 2.53 of the Plan.

2. Merger of Ottawa Financial Corporation ESOP into the Plan.

(a) Merger Date. Effective as of March 26, 2001 (the “Plan Merger Date”), the
Ottawa Financial Corporation Employee Stock Ownership Plan (the “Ottawa ESOP”)
merged into the Plan. The Ottawa ESOP is a Predecessor Plan; provided, however,
there shall be no duplication of Service for the same period of time, by reason
of the crediting of Service under paragraph (b) above and the crediting of
service under Section 2.53(a)(4) by reason of the designation of the Predecessor
Plan.

(b) Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under Ottawa ESOP was previously accounted for under this Plan
in an “Ottawa ESOP Participant Account” (which was attributable to his “Employee
Stock Ownership Account” under the Ottawa ESOP). Any amounts remaining in a
Participant’s Ottawa ESOP Participant Account are now reflected in his Prior
Plan Employer Contribution Account.

 

AXVII-1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XVIII

OLD KENT FINANCIAL CORPORATION AND SUBSIDIARIES

1. Merger of Old Kent Thrift Plan.

(a) Merger. Effective as of the close of business on December 31, 2001 (the
“Merger Date”), the Old Kent Thrift Plan is completely amended and restated and
merged into this Plan.

(b) Predecessor Plan and Crediting of Past Service. The Old Kent Thrift Plan is
a Predecessor Plan. Past service shall be credited under Section 2.53(a)(4) with
respect to such Predecessor Plan, which shall be interpreted and operated as
follows. Service under such Predecessor Plan shall be treated as Service under
this Plan based on such Predecessor Plan’s hour counting methodology through
that Predecessor Plan’s computation period ending December 31, 2001. Thereafter,
Service shall be credited under this Plan’s elapsed time method treating
January 1, 2002 as the Participant’s “Employment Commencement Date” (for
individuals who are Employees on January 1, 2002). In all events, there shall be
no duplication of Service for the same period.

(c) Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the Old Kent Thrift Plan is accounted for under this Plan
as follows:

(1) Amounts attributable to a Participant’s “Thrift Plus Account” under the Old
Kent Thrift Plan are reflected in his Old Kent Pre-Tax Account in this Plan.

(2) Amounts attributable to a Participant’s “Regular Account” under the Old Kent
Thrift Plan are reflected in his Old Kent After-Tax Account in this Plan.

(3) Amounts attributable to a Participant’s “Matching Account” under the Old
Kent Thrift Plan are reflected in his Old Kent Matching Account in this Plan.

(4) Amounts attributable to a Participant’s “Rollover/Transfer Account” under
the Old Kent Thrift Plan are reflected in his Old Kent Rollover/Transfer Account
in this Plan.

 

AXVIII - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XIX

USB, INC.

1. Definitions.

(a) USB Employee. For purposes of this Appendix, “USB Employee” means an
individual who, immediately prior to the merger of USB, Inc. contemplated by the
Agreement and Conditional Plan of Merger dated February 21, 2001 among Fifth
Third Financial Corporation, FTFC, Inc. and USB, Inc., was employed by USB, Inc.
as an employee and became an Employee in connection with such merger.

(b) Active USB Employee. For purposes of this Appendix, “Active USB Employee”
means a USB Employee who, immediately prior to the merger was actively
contributing under the section 401(k) feature of the USB, Inc. 401(k) Savings
Plan (the “USB Plan”).

2. Past Service Credit. Effective January 1, 2002, each USB Employee who is an
Employee of an Employer on January 1, 2002, shall be credited with Service under
Section 2.53(a)(1), (2) and (3) of the Plan for his service with USB, Inc. Such
Service shall be determined under rules comparable to those under
Section 2.53(a)(1), (2) and (3) of the Plan.

 

AXIX - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XX

FRANKLIN FINANCIAL CORPORATION

Franklin Employee. For purposes of this Appendix, “Franklin Employee” means an
individual who, immediately prior to the merger of Franklin Financial
Corporation on June 11, 2004, as contemplated by the Affiliation Agreement dated
July 23, 2002 among Fifth Third Bancorp, Fifth Third Financial Corporation and
Franklin Financial Corporation, was employed by Franklin Financial Corporation
or a subsidiary of Franklin Financial Corporation, as an employee and became an
Employee immediately upon the completion of such merger on June 11, 2004.

Past Service Credit. Effective June 11, 2004, each Franklin Employee shall be
credited with Service under Section 2.53(a)(1), (2) and (3) of the Plan for his
service with Franklin Financial Corporation or any subsidiary of Franklin
Financial Corporation. Such Service shall be determined under rules comparable
to those under Section 2.53(a)(1), (2) and (3) of the Plan.

 

AXX - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XXI

FIRST NATIONAL BANKSHARES OF FLORIDA, INC. SALARY SAVINGS PLAN

1. Merger of First National Bankshares of Florida, Inc. Salary Savings Plan.
Effective as of January 1, 2005 upon the merger of First National Bankshares of
Florida, Inc. into Fifth Third Financial Corporation (the “Merger Date”), the
First National Bankshares of Florida, Inc. Salary Savings Plan (the “FNB Plan”)
is completely amended and restated and merged into this Plan. The FNB Plan is a
Predecessor Plan such that service taken into account under the FNB Plan shall
count as service under Section 2.53 of this Plan.

2. Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the FNB Plan is accounted for under this Plan as follows:

(a) Amounts attributable to a Participant’s “Elective Deferral Contributions”
under the FNB Plan were previously reflected in his “FNB 401(k) Account” (a
prior subaccount in this Plan). Any amounts remaining in a Participant’s FNB
401(k) Account are now reflected in his Section 401(k) Salary Deferral Account
in this Plan.

(b) Amounts attributable to a Participant’s “Qualified Matching Contributions”
(“Matching Contributions” made on or after January 1, 2004) under the FNB Plan,
were previously reflected in his “FNB Qualified Matching Account” (a prior
subaccount in this Plan). Any amounts remaining in a Participant’s FNB Qualified
Matching Account are now reflected in his Prior Plan Employer Contribution
Account in this Plan.

(c) Amounts attributable to a Participant’s “Matching Contributions” made before
January 1, 2004 under the FNB Plan were previously reflected in his “FNB
Pre-2004 Matching Account” (a prior subaccount in this Plan). Any amounts
remaining in a Participant’s FNB Pre-2004 Matching Account are now reflected in
his FNB Employer Contribution Account in this Plan.

(d) Amounts attributable to a Participant’s “Additional Contributions” under the
FNB Plan other than such amounts credited to the FNB Pre-Spin-Off Additional
Contribution Account, were previously reflected in his “FNB Additional
Contribution Account” (a prior subaccount in this Plan). Any amounts remaining
in a Participant’s FNB Additional Contribution Account are now reflected in his
FNB Employer Contribution Account in this Plan.

(e) Amounts attributable to “Additional Contributions” under the FNB Plan, which
immediately after the spin-off of First National Bankshares of Florida, Inc. by
F.N.B. Corporation were invested in F.N.B. Corporation stock, were previously
reflected in his “FNB Pre-Spin-Off Additional Contribution Account” (a prior
subaccount in this Plan). Any amounts remaining in a Participant’s FNB
Pre-Spin-Off Additional Contribution Account are now reflected in his FNB
Employer Contribution Account in this Plan.

 

AXXI - 1



--------------------------------------------------------------------------------

(f) Amounts attributable to a Participant’s “Rollover Contributions” under the
FNB Plan were previously reflected in his “FNB Rollover Account” (a prior
subaccount in this Plan). Any amounts remaining in a Participant’s FNB Rollover
Account are now reflected in his Rollover Account in this Plan.

 

AXXI - 2



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XXII

CARD MANAGEMENT CORPORATION

1. CMC Employee. For purposes of this Appendix, “CMC Employee” means an
individual who, immediately prior to the acquisition of stock of Card Management
Corporation on January 19, 2006 pursuant to the Stock Purchase Agreement dated
December 22, 2005 among Fifth Third Bank, Card Management Corporation and its
shareholders, was employed by Card Management Corporation as an employee and
became an “Employee” in connection with such acquisition.

2. Past Service Credit. Effective January 19, 2006, each CMC Employee shall be
credited with Vesting Service under Section 2.59(a) of the Plan for his service
with Card Management Corporation. Such service shall be determined under rules
comparable to those under Section 2.53(a)(1), (2) and (3).

 

AXXII - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XXIII

W. LYMAN CASE & COMPANY 401(k) PROFIT SHARING PLAN

1. Merger of W. Lyman Case & Company 401(k) Profit Sharing Plan. Effective as of
November 2, 2007 (the “Merger Date”), the W. Lyman Case & Company 401(k) Profit
Sharing Plan (the “WLC Plan”) is merged into this Plan. The WLC Plan is a
Predecessor Plan such that service taken into account under the WLC Plan shall
count as Service under Section 2.53 of this Plan; provided, however, there shall
be no duplication of Service under the Plan for the same period of time.

2. Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the WLC Plan is accounted for under this Plan as follows:

(a) Amounts attributable to a Participant’s “elective deferrals” under the WLC
Plan were previously reflected in his “WLC 401(k) Account” (a prior subaccount
in this Plan). Any amounts remaining in a Participant’s WLC 401(k) Account are
now reflected in his Section 401(k) Salary Deferral Account in this Plan.

(b) Amounts attributable to a Participant’s “matching contributions” under the
WLC Plan were previously reflected in his “WLC Employer Matching Account” (a
prior subaccount in this Plan). Any amounts remaining in a Participant’s WLC
Employer Matching Account are now reflected in his Prior Plan Employer
Contribution Account in this Plan.

(c) Amounts attributable to a Participant’s “rollover contributions” under the
WLC Plan were previously reflected in his “WLC Rollover Account” (a prior
subaccount in this Plan). Any amounts remaining in a Participant’s WLC Rollover
Account are now reflected in his Rollover Account in this Plan.

 

AXXIII - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

MASTER PROFIT SHARING PLAN

APPENDIX XXIV

R-G CROWN BANK, FSB

1. Crown Employee. For purposes of this Appendix, “Crown Employee” means an
individual who, immediately prior to the acquisition of stock of R-G Crown Bank,
FSB on November 2, 2007, pursuant to the Stock Purchase Agreement dated May 20,
2007, among Fifth Third Financial Corporation, R-G Crown Bank, FSB, R&G
Financial Corporation, and R&G Acquisition Holdings Corporation, was employed by
R-G Crown Bank, FSB as an employee and became an “Employee” in connection with
such acquisition.

2. Past Service Credit. Effective November 2, 2007, each Crown Employee shall be
credited with Service under Section 2.53(a)(5) of the Plan for his service with
R-G Crown Bank, FSB. Such service shall be determined under rules comparable to
those under Section 2.53(a)(1), (2) and (3). Such Service shall be taken into
account in determining Eligibility Service and Vesting Service.

 

AXXIV - 1



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

APPENDIX XXV

FIRST CHARTER CORPORATION AND SUBSIDIARIES

1. Merger of First Charter Corporation Retirement Savings Plan. Effective as of
July 10, 2008 (the “Merger Date”), the First Charter Corporation Retirement
Savings Plan (the “First Charter Plan”) is completely amended and restated and
merged into this Plan.

2. Predecessor Plan and Crediting of Past Service. The First Charter Plan is a
Predecessor Plan. Past service shall be credited as provided in (a) below for
purposes of determining a Participant’s nonforfeitable percentage under the Plan
of those subaccounts subject to a vesting schedule. Past service shall be
credited as provided in (b) below for purposes of determining a Participant’s
eligibility under Section 3.1(b) of the Plan (and paragraph 1(d) above).

(a) Crediting of Past Service for Vesting Purposes. For purposes of determining
a Participant’s Vesting Years, Service shall be determined under
Section 2.53(a)(4) with respect to the First Charter Plan. As such, Service
under such Predecessor Plan shall be treated as Service under this Plan based on
such Predecessor Plan’s hour counting methodology through that Predecessor
Plan’s computation period ending December 31, 2007. Thereafter, the transition
rule in Section 2.53(a)(4)(B) shall apply, and Service shall be credited under
this Plan’s elapsed time method. In no event shall there be any duplication of
Service for the same period.

(b) Crediting of Past Service for Eligibility. For purposes of determining a
Participant’s “Eligibility Service,” Section 2.53(a)(4) shall be disregarded.
Instead, a Participant’s past service with First Charter Corporation or any
subsidiary of First Charter Corporation, as well as service with any such entity
after it became an Affiliate, shall be taken into account under the elapsed time
method under rules comparable to the rules in Section 2.53(a)(1), (2) and (3) of
the Plan. In all events there shall be no duplication of service for the same
period.

The Administrator shall have the sole power and authority to determine Service
under the foregoing.

3. Accounting. The portion of a Participant’s Account attributable to his
accrued benefit under the First Charter Plan is accounted for under this Plan as
follows:

(a) Amounts attributable to a Participant’s “Deferral Subaccount” under the
First Charter Plan were previously reflected in his “First Charter 401(k)
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s First Charter 401(k) Account are now reflected in his
Section 401(k) Salary Deferral Account in this Plan.

(b) Amounts attributable to a Participant’s “Extra Savings Subaccount” under the
First Charter Plan were previously reflected in his “First Charter After-Tax
Account” (a prior

 

AXXV - 1



--------------------------------------------------------------------------------

subaccount in this Plan). Any amounts remaining in a Participant’s First Charter
After-Tax Account are now reflected in his After-Tax Account in this Plan.

(c) Amounts attributable to a Participant’s “Company Discretionary Contribution
Account” under the First Charter Plan were previously reflected in his “First
Charter Discretionary Contribution Account” (a prior subaccount in this Plan).
Any amounts remaining in a Participant’s First Charter Discretionary
Contribution Account are now reflected in his First Charter Employer
Contribution Account in this Plan.

(d) Amounts attributable to a Participant’s “Match Subaccount,” under the First
Charter Plan were previously reflected in his “First Charter Matching Account”
(a prior subaccount in this Plan). Any amounts remaining in a Participant’s
First Charter Matching Account are now reflected in his First Charter Employer
Contribution Account in this Plan.

(e) Amounts attributable to a Participant’s “Bank Savings Subaccount” under the
First Charter Plan were previously reflected in his “First Charter Qualified
Nonelective Account” (a prior subaccount in this Plan). Any amounts remaining in
a Participant’s First Charter Qualified Nonelective Account are now reflected in
his Qualified Non-Elective Contribution Account in this Plan.

(f) Amounts attributable to a Participant’s “Rollover Subaccount” under the
First Charter Plan, were previously reflected in his “First Charter Rollover
Account” (a prior subaccount in this Plan). Any amounts remaining in a
Participant’s First Charter Rollover Account are now reflected in his Rollover
Account in this Plan.

 

AXXVI - 2



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

APPENDIX XXVI

SPIN-OFF OF FIFTH THIRD PROCESSING

SOLUTIONS, LLC 401(k) RETIREMENT PLAN

1. Definition of Transferred Fifth Third Employee. For purposes of this
Appendix, “Transferred Fifth Third Employee” means an individual who meets one
of the following:

(a) A Participant who the Plan Administrator determines is a “Transferred
Employee” within the meaning of the Master Investment Agreement among Fifth
Third Bank, Advent-Kong Blocker Corp., Fifth Third Processing Solutions, LLC and
FTPS Opco, LLC; or

(b) A Participant who, upon agreement of Fifth Third Bank and Fifth Third
Processing Solutions, LLC, has a change of employment from an Employer to Fifth
Third Processing Solutions, LLC (or a member of the same controlled group of
businesses (within the meaning of section 414(c) of the Code) as Fifth Third
Processing Solutions, LLC) after January 1, 2010 and no later than June 30,
2011.

2. Spin-Off of Fifth Third Processing Solutions, LLC 401(k) Retirement Plan.

(a) Transfer. Subject to Section 14.5 of the Plan, as of the transfer date(s) on
or about December 31, 2009, determined by the Administrator, each Participant
who, as of that date, has an Account in the Plan and who is a Transferred Fifth
Third Employee described in 1(a) above, shall have his Account and related Plan
Assets transferred to the Fifth Third Processing Solutions, LLC 401(k)
Retirement Plan (the “FTPS Plan”). The transfer shall include each subaccount of
such a Participant’s Account and shall include all vested and non-vested
amounts.

Subsequent to January 1, 2010 but not later than June 30, 2011, the Plan
Administrator shall determine subsequent transfer dates applicable to
Transferred Fifth Third Employees described in 1(b) above. Subject to
Section 14.5 of the Plan, as of each such transfer date, each Participant who,
as of that date, has an Account in the Plan and who is a Transferred Fifth Third
Employee described in 1(b) above, shall have his Account and related Plan Assets
transferred to the FTPS Plan. The transfer shall include each subaccount of such
a Participant’s Account and shall include all vested and non-vested amounts.

(b) Participation and Vesting. Upon the transfer of Plan Assets attributable to
a Participant’s Account, such Participant shall become a participant in the FTPS
Plan. In addition, a Participant’s beginning vested account balance in the FTPS
Plan shall be the same as the vested account balance transferred from this Plan.
Upon such transfer, neither the Participant nor any of his Beneficiaries shall
have any further rights under this Plan.

(c) Administration of Spin-Off. The Administrator or its delegate shall have
complete discretion and authority in administering the spin-off. This authority
shall include, without limitation, the authority to impose a blackout period
during which Participants temporarily are unable to exercise such investment,
withdrawal, distribution, loan and other

 

AXXVI - 1



--------------------------------------------------------------------------------

rights under this Plan, as well as the authority to determine who is considered
to be a Transferred Fifth Third Employee as of the applicable transfer date.

(d) Ongoing Restrictions on Section 401(k) Withdrawals and Restrictions. As
provided in Section 14.5 of the Plan, amounts transferred to the FTPS Plan which
are subject to the restrictions on section 401(k) withdrawals and distributions
in Section 8.7, must be subject to the same restrictions in the FTPS Plan.

3. No Severance of Employment; No Retirement. A Transferred Fifth Third Employee
who has a change of employment from an Employer to Fifth Third Processing
Solutions, LLC (or a member of the same controlled group of businesses (within
the meaning of section 414(c) of the Code) as Fifth Third Processing Solutions,
LLC) shall not be considered to have a severance from employment (or termination
of employment) which would entitle him to a distribution under this Plan.
Therefore, such a Transferred Employee does not have a distributable event under
Section 8.4 of the Plan and shall not be entitled to a distribution under this
Plan. In addition, a Transferred Fifth Third Employee shall not be considered to
have retired or to be an “Eligible Participant” under Section 4.2(c) and so will
not be eligible for an allocation of the Employer contribution under Section 4.2
for the Plan Year in which his employment transfers.

 

AXXVI-2